DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and response, filed 8/26/2022 have been entered, and carefully considered, but are not completely persuasive.
	Claims 1-52 are pending in this application.  Claims 3, 4, 6, 8-11, 13, 15-17, 19, 21, 23, 25, 27-28, 31-36, stand withdrawn from consideration as being drawn to non-elected inventions.  Claims 38-52 are newly added.  Claims 1, 2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29-30, 37-52 are under examination.  The amendments made and the newly added independent claims appear to mostly correlate to the discussions of 8/ 23/2022 with the Attorney of record.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  This is not a rejection, but a statement of interpretation.
Such claim limitation(s) is/are: “instructions that when executed by a processor cause the processor to perform operations comprising:” in claim 1, 30, 37, 39 and 52 where the generic placeholder is in the independent claim, and the specialized functions are recited in at least claims 1, 2, 12, 30, 37-39 and 42-43, 52.
Specialized functions recited in the claims comprise:
“determining, based on applying trend analysis to the two or more measurements of the physiological data parameter, at least one of a current immune status or a future immune status, wherein the current immune status indicates whether the subject is currently in a pro- inflammatory phase or anti-inflammatory phase and the future immune status indicates whether the subject will be in a pro-inflammatory phase or anti-inflammatory phase at a future point in time” (claims 1, 30, 37)
“presenting at least one of: … a recommendation for timing an activity based on the current immune status or a recommendation for timing an activity based on the future immune status” (claim 1, 30, 37) (a presentation of a recommendation requires an implied step of determining the recommendation before presenting it.)
“generating, based on the trend analysis, a recommendation for a scheduling or a timing for an activity for the subject.” (claim 2)
“comparing the immune cycle and/or current immune status of the subject with activity data; and generating a timing recommendation for the subject based on comparing the immune cycle and/or current immune status of the subject with the activity data.” (claim 12).
“wherein determining the current or future immune status is based on applying the trend analysis to the measurements of the first and second physiological data parameters.” (Claim 38)
“determining immune cycle information of the subject, based on applying trend analysis to the two or more measurements of the physiological data parameter; wherein the determined immune cycle information includes at least one of a current immune status of the subject, a future immune status of the subject, a periodicity of an immune cycle of the subject, an amplitude of the immune cycle of the subject, a current position in the immune cycle of the subject and a predicted position in the immune cycle of the subject at a future point in time” (claim 39)
“presenting at least one of the determined immune cycle information or a recommendation for a scheduling or a timing for an activity for the subject based on the determined immune cycle information, wherein the activity is not an activity intended to treat cancer, an autoimmune disease, a graft host disease, degenerative disease or a chronic infection.” (claim 39) (a presentation of a recommendation requires an implied step of determining the recommendation before presenting it.)
“wherein determining immune cycle information is based on applying the trend analysis to the measurements of the first and second physiological data parameters.” (claim 42)
“providing a recommendation for a scheduling or a timing for an activity for the subject based on the determined immune cycle information, wherein the activity is not an activity intended to treat cancer, an autoimmune disease, a graft host disease, degenerative disease or a chronic infection.” (claim 43) (providing a recommendation requires an implied step of determining the recommendation before providing it.)
“determining immune cycle information of the subject, based on applying trend analysis to the two or more measurements of the physiological data parameter; wherein the determined immune cycle information includes at least one of a current immune status of the subject, a future immune status of the subject, a periodicity of an immune cycle of the subject, an amplitude of the immune cycle of the subject, a current position in the immune cycle of the subject and a predicted position in the immune cycle of the subject at a future point in time; and presenting the determined immune cycle information to a user.” (claim 52)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29-30, 37-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have been significantly amended. Applicant’s arguments will be addressed below.
Claim limitations in claims 1, 2, 12, 30, 37-39, 42-43, 52 identified above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In the independent claims, the generic placeholder for means is “instructions that when executed by a processor cause the processor to perform operations comprising:”  This placeholder carries over to certain dependent claims reciting further specialized functions.
The specialized functions of the independent claims comprises: 
“determining, based on applying trend analysis to the two or more measurements of the physiological data parameter, at least one of a current immune status or a future immune status, wherein the current immune status indicates whether the subject is currently in a pro- inflammatory phase or anti-inflammatory phase and the future immune status indicates whether the subject will be in a pro-inflammatory phase or anti-inflammatory phase at a future point in time” (claims 1, 30, 37) Claims 1, 30 and 37 fail to particularly point out and distinctly claim the algorithms, step-by-step procedures or structures required to take the trend analysis data, and then determine current or future states or phases of the subject as required.  The claim fails to set forth how, in particular, the data parameters are to be applied, to any given method of “trend analysis” to achieve the determinations of current or future state.  No specific biomarkers are set forth in the claims- merely that they are “at least one of an immune system marker associated with changes in an immune system, a biomarker associated with changes in an immune system and body temperature data of the subject;”  The metes and bounds of the term “immune system marker” are unclear, as there is no specific limited definition as to what, exactly, the immune system markers comprise by name or SEQ ID.  The metes and bounds of the term “biomarker associated with changes in an immune system” are unclear, as there is no specific limited definition of a list or other disclosure of such biomarkers, by name or SEQ ID.  While paragraphs [0011, 0098 list certain biomarkers or immune system markers- these are stated in 0098 as “Throughout the specification the term immune system marker generally refers to any molecule or factor which provides an indication of the state and/or activity of the immune system.  This is not the disclosure of immune system markers which are associated with change in the immune system. The listing in [0011 and 0098] are not a defined limited list, but represent examples of possible immune markers or biomarkers.  With respect to “biomarkers” [0098] states that: “any biomarker that provides a more general indication of the overall status of the immune system is a suitable marker.”  This is not a disclosure of biomarkers that are associated with a change in the immune system.   The claim fails to particularly point out the particular trend analysis algorithm, and how the parameters are to be judged in that algorithm.  The claim further fails to provide any direction as to how the results of any given trend analysis, using any two biomarkers, or temperature, are then particularly used to make the required determination of a current or future state of the immune system, or a pro-inflammatory phase, or an anti-inflammatory phase in either the current state or the future state.  The specification and claim 41 list possible types of trend analysis, however claim 41 does not provide any specific instructions or parameters as to how the collected data is to be applied to the analysis, nor how any results are then utilized to determine a current or future state. 
“presenting at least one of: … a recommendation for timing an activity based on the current immune status or a recommendation for timing an activity based on the future immune status” (claim 1, 30, 37) (a presentation of a recommendation requires an implied step of determining the recommendation before presenting it.) Claims 1, 30 and 37 fail to particularly point out and distinctly claim the algorithms, step-by-step procedures or structures required to take the determination of a current or future state of the subject, or the determination of a pro / anti – inflammatory state, and then determine and provide a recommendation as required.  The claim fails to set forth how, in particular, the data parameters are to be applied, to any given method of “trend analysis” to achieve the determinations of current or future state and then how to utilize that data to make any specific recommendation.  No specific activities, or timing of activities are set forth in the claims. The metes and bounds of the term “immune status” are unclear, as there is no specific limited definition as to what, exactly, the immune status comprises, nor how to take that information to provide any specific recommendation.  The metes and bounds of the term “recommendation for timing an activity” are unclear, as there is no specific limited definition of a list or other disclosure of such recommendations, nor any logic such as, “if a pro-inflammatory state is the current immune status, the subject is recommended to delay any vaccination for 3 days…”.  The specification and claims 44-51 list possible types of activities, however these claims not provide any specific boundaries or selection strategy for each specific activity, nor any logic as to why, or why not an activity is or is not recommended. The claims fail to particularly point out when any specific activity is to be recommended after determining the current/future immune status.  The claims fail to particularly point out and distinctly claim when a timing of an activity is recommended for a change, nor what that change should be for each activity. The specification provides no clear disclosure of any tables or paragraphs describing the particular activities, and when they should, or should not be recommended, based on the results of a trends analysis, calculated using unspecified biomarkers.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
“generating, based on the trend analysis, a recommendation for a scheduling or a timing for an activity for the subject.” (claims 1, 30, 37,  2) The claims fail to particularly point out and distinctly claim when a timing of an activity is recommended for a change, nor what that change should be for each activity. The specification provides no clear disclosure of any tables or paragraphs describing the particular activities, and when they should, or should not be recommended, based on the results of a trends analysis, calculated using unspecified biomarkers that are somehow related to the immune system or an immune response. Paragraphs [0015, 0017, 0019, 0022, 0024-25, 0027-0028, 0045-50, 0054-55 and 0068-82] allegedly set forth certain activities or categories of activities that can be controlled and synchronized with the immune system, but fails to provide any specific immune markers or biomarkers which would affect a recommendation to perform, not perform, or delay performance of any of those activities.  Additionally, [0020] sets forth that an “inference engine” may be required to compare immune cycle status with an activity database, however no such inference engine or activity database is provided in the specification or the claims. While claims are read in light of the specification, limitations from the specification cannot be read into the claims. Note: In claim 2, this appears to be a duplication of the last limitation of claim 1 (and claims 30, 37).
“comparing the immune cycle and/or current immune status of the subject with activity data; and generating a timing recommendation for the subject based on comparing the immune cycle and/or current immune status of the subject with the activity data.” (claim 12). The claims fail to particularly point out when any specific activity is to be recommended after determining the current/future immune status and making a comparison.  No activity data is specifically provided in the claims.  The claims fail to particularly point out and distinctly claim when a timing of an activity is recommended for a change, nor what that change should be for each activity. The specification provides no clear disclosure of any tables or paragraphs describing the particular activities, and when they should, or should not be recommended, based on the results of a trends analysis, calculated using unspecified biomarkers that are somehow related to the immune system or status.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
“wherein determining the current or future immune status is based on applying the trend analysis to the measurements of the first and second physiological data parameters.” (Claim 38) Claim 38 fails to particularly point out and distinctly claim the algorithms, step-by-step procedures or structures required to take the additional biomarker data, to perform trend analysis data, and then determine current or future states or phases of the subject as required.  The claim fails to set forth how, in particular, the data parameters are to be applied, to any given method of “trend analysis” to achieve the determinations of current or future state.  No specific biomarkers are set forth in the claims- merely that they are “at least one of an immune system marker associated with changes in an immune system, a biomarker associated with changes in an immune system and body temperature data of the subject;”  The metes and bounds of the term “immune system marker” are unclear, as there is no specific limited definition in the specification as to what, exactly, the immune system markers comprise by name or SEQ ID.  The metes and bounds of the term “biomarker associated with changes in an immune system” are unclear, as there is no specific limited definition of a list or other disclosure of such biomarkers, by name or SEQ ID.  The claim fails to particularly point out the particular trend analysis algorithm, and how the parameters are to be judged in that algorithm.  The claim further fails to provide any direction as to how the results of any given trend analysis, using any two sets of biomarkers, or temperature, are then particularly used to make the required determination of a current or future state of the immune system, or a pro-inflammatory phase, or an anti-inflammatory phase in either the current state or the future state.  The specification lists possible types of trend analysis, however it does not provide any specific instructions as to how the collected data is to be applied to the analysis, nor how any results are then utilized to determine a current or future state. Claim 38 fails to set forth how the addition of the second set of data then changes or modifies any determination of an immune status in claim 1 from which it depends.  Claim 38 fails to set forth how the addition of the second set of data changes or modifies any determination of a current or future status in the method of claim 1, from which it depends. While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
“determining immune cycle information of the subject, based on applying trend analysis to the two or more measurements of the physiological data parameter; wherein the determined immune cycle information includes at least one of a current immune status of the subject, a future immune status of the subject, a periodicity of an immune cycle of the subject, an amplitude of the immune cycle of the subject, a current position in the immune cycle of the subject and a predicted position in the immune cycle of the subject at a future point in time” (claim 39) Claim 39 fails to particularly point out and distinctly claim the algorithms, step-by-step procedures or structures required to take the trend analysis data, and then determine current or future states or phases of the subject as required in new claim 39.  The claim fails to set forth how, in particular, the “plurality” of data parameters are to be applied, to any given method of “trend analysis” to achieve the determinations of current or future state.  No specific biomarkers are set forth in the claims- merely that they are “at least one of an immune system marker associated with changes in an immune system, a biomarker associated with changes in an immune system and body temperature data of the subject;”  The metes and bounds of the term “immune system marker” are unclear, as there is no specific limited definition as to what, exactly, the immune system markers comprise by name or SEQ ID.  The metes and bounds of the term “biomarker associated with changes in an immune system” are unclear, as there is no specific limited definition of a list or other disclosure of such biomarkers, by name or SEQ ID.  The claim fails to particularly point out the particular trend analysis algorithm, and how the parameters are to be judged in that algorithm.  The claim further fails to provide any direction as to how the results of any given trend analysis, using any two biomarkers, or temperature, are then particularly used to make the required determination of a current or future state of the immune system, or a pro-inflammatory phase, or an anti-inflammatory phase in either the current state or the future state.  The specification lists possible types of trend analysis, however it does not provide any specific instructions or parameters as to how the collected data is to be applied to the analysis, nor how any results are then utilized to determine a current or future state. New claim 39 lists “a periodicity of an immune cycle of the subject, an amplitude of the immune cycle of the subject, a current position in the immune cycle of the subject and a predicted position in the immune cycle of the subject at a future point in time” which is broader in scope than claim 1.  However, claim 39 fails to particularly point out and distinctly claim how any results of any trend analysis are acted upon to achieve any periodicity of an immune cycle, any amplitude, or position in the immune cycle, in the current or future state.  There is no specific disclosure as to how to link any periodicity, amplitude or position to the results of any trend analysis. The additional specialized function identified for claim 39 is: “presenting at least one of the determined immune cycle information or a recommendation for a scheduling or a timing for an activity for the subject based on the determined immune cycle information, wherein the activity is not an activity intended to treat cancer, an autoimmune disease, a graft host disease, degenerative disease or a chronic infection.” (claim 39) (a presentation of a recommendation requires an implied step of determining the recommendation before presenting it.) This negative limitation as to the activities fails to set forth what the activities CAN comprise.  The negative limitation fails to provide any indication as to how the two sets of data are to recommend or time any particular activity.  Further, claim 39 fails to set forth any algorithms, or procedures for making any recommendation of an activity, or a timing of that activity.  The specification and claim lack any sort of logic such as “when the periodicity of the immune cycle is X days as determined by applying daily temperature data and biomarker Z data to trend analysis, and calculating the number of days required to traverse one entire cycle.”  The specification and claim lack any sort of logic, or tables or information which sets forth “when the periodicity of the immune cycle is X days, as determined by applying daily temperature data and biomarker Z data to trend analysis, a recommendation is made to immediately take anti-fever medication, and to postpone any further workout by 3 days.  There is no disclosure of the necessary and sufficient data and steps required, including the specific biomarkers, specific trend analysis calculation, prediction of current or future immune states, and recommendation of any activity or timing of that activity.
“wherein determining immune cycle information is based on applying the trend analysis to the measurements of the first and second physiological data parameters.” (claim 42) Claim 42 fails to particularly point out and distinctly claim the algorithms, step-by-step procedures or structures required to take the determination of a current or future state of the subject, or the determination of a pro / anti – inflammatory state, and then determine and provide a recommendation as required using the additional plurality of measurements of a second physiological parameter.  The claim fails to set forth how, in particular, the additional data parameters are to be applied, to any given method of “trend analysis” to achieve the determinations of current or future state and then how to utilize that data to make any specific recommendation.  No specific activities, or timing of activities are set forth in the claims. The metes and bounds of the term “immune status” are unclear, as there is no specific limited definition as to what, exactly, the immune status comprises, nor how to take that information to provide any specific recommendation.  The metes and bounds of the term “recommendation for timing an activity” are unclear, as there is no specific limited definition of a list or other disclosure of such recommendations, nor any logic such as, “if a pro-inflammatory state is the current immune status, the subject is recommended to delay any vaccination for 3 days…”.  The specification and claims 44-51 list possible types or categories of activities, however these claims not provide any specific boundaries or selection strategy for each specific encompassed activity, nor any logic as to why, or why not an activity is or is not recommended. The claims fail to particularly point out when any specific activity is to be recommended after determining the current/future immune status using the additional data, modifying claim 39.  The claims fail to particularly point out and distinctly claim when a timing of an activity is recommended for a change, nor what that change should be for each activity. The specification provides no clear disclosure of any tables or paragraphs describing the particular activities, and when they should, or should not be recommended, based on the results of a trends analysis, calculated using unspecified sets of different biomarkers.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims. Note this appears to be a duplicative limitation with respect to claim 39.
“providing a recommendation for a scheduling or a timing for an activity for the subject based on the determined immune cycle information, wherein the activity is not an activity intended to treat cancer, an autoimmune disease, a graft host disease, degenerative disease or a chronic infection.” (claim 43) (providing a recommendation requires an implied step of determining the recommendation before providing it.) This negative limitation as to the activities fails to set forth what the activities CAN comprise.  The negative limitation fails to provide any indication as to how the two sets of data are to recommend or time any particular activity.  Further, claim 39 and claim 43 each fails to set forth any algorithms, or procedures for making any recommendation of an activity, or a timing of that activity.  The specification and claim lack any sort of logic such as “when the periodicity of the immune cycle is X days as determined by applying daily temperature data and biomarker Z data to trend analysis, and calculating the number of days required to traverse one entire cycle.”  The specification and claim lack any sort of logic, or tables or information which sets forth “when the periodicity of the immune cycle is X days, as determined by applying daily temperature data and biomarker Z data to trend analysis, a recommendation is made to immediately take anti-fever medication, and to postpone any further workout by 3 days.  There is no disclosure of the specific biomarkers, trend analysis calculation, prediction of current or future immune states, and recommendation of any activity or timing of that activity.
“determining immune cycle information of the subject, based on applying trend analysis to the two or more measurements of the physiological data parameter; wherein the determined immune cycle information includes at least one of a current immune status of the subject, a future immune status of the subject, a periodicity of an immune cycle of the subject, an amplitude of the immune cycle of the subject, a current position in the immune cycle of the subject and a predicted position in the immune cycle of the subject at a future point in time; and presenting the determined immune cycle information to a user.” (claim 52) However, claim 52 fails to particularly point out and distinctly claim how any results of any trend analysis are acted upon to achieve any periodicity of an immune cycle, any amplitude, or position in the immune cycle, in the current or future state.  There is no specific disclosure as to how to link any periodicity, amplitude or position to the results of any trend analysis. Claim 52 fails to particularly point out and distinctly claim the algorithms, step-by-step procedures or structures required to take the trend analysis data, and then determine current or future states or phases of the subject as required in new claim 52.  The claim fails to set forth how, in particular, the “plurality” of data parameters are to be applied, to any given method of “trend analysis” to achieve the determinations of current or future state.  No specific biomarkers are set forth in the claims- merely that they are “at least one of an immune system marker associated with changes in an immune system, a biomarker associated with changes in an immune system and body temperature data of the subject;”  The metes and bounds of the term “immune system marker” are unclear, as there is no specific limited definition as to what, exactly, the immune system markers comprise by name or SEQ ID.  The metes and bounds of the term “biomarker associated with changes in an immune system” are unclear, as there is no specific limited definition of a list or other disclosure of such biomarkers, by name or SEQ ID.  The claim fails to particularly point out the particular trend analysis algorithm, and how the parameters are to be judged in that algorithm.  The claim further fails to provide any direction as to how the results of any given trend analysis, using any two biomarkers, or temperature, are then particularly used to make the required determination of a current or future state of the immune system, or a pro-inflammatory phase, or an anti-inflammatory phase in either the current state or the future state.  The specification lists possible types of trend analysis, however it does not provide any specific instructions or parameters as to how the collected data is to be applied to the analysis, nor how any results are then utilized to determine a current or future state. New claim 52 lists “a periodicity of an immune cycle of the subject, an amplitude of the immune cycle of the subject, a current position in the immune cycle of the subject and a predicted position in the immune cycle of the subject at a future point in time” which is broader in scope than claim 1.  However, claim 39 fails to particularly point out and distinctly claim how any results of any trend analysis are acted upon to achieve any periodicity of an immune cycle, any amplitude, or position in the immune cycle, in the current or future state.  There is no specific disclosure as to how to link any periodicity, amplitude or position to the results of any trend analysis. The additional specialized function identified for claim 52 is: “presenting at least one of the determined immune cycle information” the subject is not suffering from cancer, an autoimmune disease, a graft host disease, degenerative disease or a chronic infection.” This negative limitation as to the subject fails to set forth what the subject CAN suffer from, nor is it a specification that the subject is healthy, per se.  The specification and claim lack any sort of logic such as “when the periodicity of the immune cycle is X days as determined by applying daily temperature data and biomarker Z data to trend analysis, and calculating the number of days required to traverse one entire cycle.”  There is no disclosure of the specific biomarkers, trend analysis calculation, prediction of current or future immune states, and recommendation of any activity or timing of that activity.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 1, 2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29-30, 37-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These rejections are not based on any interpretation under 35 USC 112(f) or 112(sixth paragraph).
The claims have been heavily amended, in part in response to the prior rejection, however indefiniteness remains, or is introduced by amendment.  Applicant’s arguments will be addressed below.
With respect to claim 1 (and all independent claims, 30, 37, 38, 52) the phrase: “physiological data parameter of a subject taken at different points in time, wherein the physiological data parameter is at least one of an immune system marker associated with changes in an immune system, a biomarker associated with changes in an immune system and  body temperature data of the subject” does not have a specific limited description in the specification nor does the specification provide particular parameters, particular markers or particular biomarkers to be used in this application that is commensurate with the scope of the claim. [0011, 0098] lists a few possible biomarkers or immune system markers which could be used in the claim, but this is not a limited definition. The categories of “immune system marker” and “biomarker,” as discussed above, do not have a common definition in the prior art.  The term “immune system markers” does not appear to have a definite set of elements in the prior art. Typical publications list only immune system markers relevant to the particular aspect of the immune system that is under study and not for the entire immune system of the subject.  The broadest list of immune markers the Examiner could identify was in BioRad, which has a list of 440 markers associated with the immune system, immune cells, or immune processes.  (Biorad 2022).  However, Biorad does not classify any set of markers as “marker(s) associated with changes in the immune system…”  No biomarkers are provided outside this list of 440 immune system markers that are identified as “biomarker(s) associated with changes in the immune systems.” The presence or absence or change in expression of any one of the markers identified in Biorad would have to each be separately tested in the claimed methods to determine which can provide data about the immune cycle, and any immune system status, or predict a future status or cycle position. The term “biomarkers” has an even more amorphous definition: “A biological molecule found in blood, other body fluids, or tissues that is a sign of a normal or abnormal process, or of a condition or disease. A biomarker may be used to see how well the body responds to a treatment for a disease or condition. Also called molecular marker and signature molecule.” (NCI Dictionaries, 2022- of record) “Biomarker” encompasses nearly any biological measurement that can be made in an analysis of a sample of a subject, many of which would not clearly be useful in the further steps of the claim.  As defined by Wikipedia (of record) “In biomedical contexts, a biomarker, or biological marker is a measurable indicator of some biological state or condition. Biomarkers are often measured and evaluated using blood, urine, or soft tissues to examine normal biological processes, pathogenic processes, or pharmacologic responses to a therapeutic intervention. Biomarkers are used in many scientific fields. Digital biomarkers are a novel emerging field of biomarkers, mostly collected by smart biosensors. So far, digital biomarkers have been focusing on monitoring vital parameters such as accelerometer data and heartrate but also speech.” This is not a description of specific measurable biomarkers associated with changes in an immune system, nor is it a description of immune system markers associated with changes in the immune system to be applied to the remainder of the claim, for determining current or future immune system status.  
Further in claim 1, the metes and bounds of the “future” state of the immune system or a “future” cycle are unclear.  The claim sets no time limit for which the prediction is intended to be valid.  It is unclear if the “future” status is a future permanent status, and if it is not, it is unclear what the limits are to the prediction of any future status or cycle.  It is unclear if the “future” prediction is intended to reflect a time close to when the samples were taken, or any time in the future of the subject.  It is unclear how long any future state will persist in the subject.  The specification [0018] states that “The future status is typically the subject’s predicted status in the next 1-10 days, or the subject’s next predicted immune cycle and as a result of knowing the future status the subject or any other relevant individual can make a decision on lifestyle choice based on that information.”  Similar statements are made in various places in the specification but they are not a clear definition of what the “future” status truly is intended to comprise. [0032, 0097].  The specification recites that a user may make the decisions as to whether the subject should carry out an activity or change it [0127].  This is not a disclosure of the computer system making a specific recommendation, but an recommendation made by an individual.  This is not a limited definition of any future prediction.  
Further in claim 1, the metes and bounds of the “activity” are entirely unclear.  Neither the claim, nor the specification provide a specific definition of particular activities which are, or are not to be recommended.  Neither the specification nor the claim set forth a specific definition of how to recommend a timing of any encompassed activity, based on any other gathered information. The specification fails to link the identification or testing of any particular marker (biomarker or immune system marker) with any specific activity, or a change in timing of any specific activity.  The specification fails to provide any boundary between when measured markers require merely the recommendation of a specific activity, or when the measured markers require changing a timing of that activity.  The specification lists a few activities such as workouts, vaccinations, tests, et al but these disclosures lack any link to a measurement of a specific marker and similarly lack any link to an immune status, immune system change, immune cycle (current or future)..  The metes and bounds of this limitation cannot be determined. Claims 30 and 37, 39, 52 are indefinite at the same places, as they cite the same terms in a method, and a system and a computer program product. 
The metes and bounds of claim 2 are unclear.  The metes and bounds of “the activity” to be scheduled or timed in claim 2 are entirely unclear for the same reasons as set forth in claim 1.  The claim does not set forth what activities can be linked to the “trend analysis.”  It is entirely unclear what the scope of activities applicant intends to encompass by this term, nor is it clear how to apply the trend analysis to generate a schedule or timing of that activity. The claim fails to set forth when an activity is to be recommended, or when it should be advised against.  There is no specific link to a result of claim 1 to a recommendation.  
The metes and bounds of claim 5 are unclear.  The metes and bounds of the listed activities are not clearly set forth such that one would be apprised as to what Applicant intends.  The term “well-being” “health” and “lifestyle decisions” each lack a definite set of activities to be timed or scheduled by claim 5.  The specification provides this definition in [0085]: “Health, wellness and well-being means promoting well-being or wellness including attaining an enhanced state of physical or psychological well-being.”  This is not a description of any specific activity that falls under these terms.  The examiner attempted to find a definition of “well-being” related activities, and found no unified definition.  A paper by Nilsson (2022) discusses activities associated with well-being, with respect to persons with Depression.  Word clouds and tables in the paper and supplemental data offer the activities the subjects chose to discuss in patient surveys.  
“Activities. Research on activities and SWB often lack a clear and elaborate definition of what constitutes an activity [8, 12, 15, 16]. Despite this, in general, researchers regard activities as what people spend their time doing [12] and how people behave [8]. We define activity as anything a person does or has done during a given time span. Since we focus on examining everyday activities, it is important to have a broad definition. The subsequent broad instruction to the participants allows them to define the concept rather than having us impose a definition on them (which is similar to how SWB is conceptualized within the SWB approach).
Subjective Well-Being (SWB). In modern psychology research, well-being and happiness are often referred to and described as SWB. Despite claims that SWB taps into hedonism and lacks some of Aristotle’s eudaimonia [17], SWB is the most reliable and researched well-being construct [18]. SWB can be briefly defined as “the level of well-being people experience according to their subjective evaluations of their lives” [19, p. 391]. SWB concerns people’s own view of their well-being and a global evaluation of people’s lives.
SWB consists of a cognitive component and an affective component [20, 21] The cognitive component (how one thinks about one’s life) is often defined as life satisfaction [20] and can be described as “a global assessment of a person’s quality of life according to his [her, or their] own chosen criteria” [20, p. 543]. However, researchers have criticized SWB and Satisfaction with Life for being too hedonistic, focusing on achievement and self-actualization [14, 17, 22]. 
In contrast, when laypeople around the globe define happiness, they emphasize harmony twice as often as they do satisfaction [22, 23]. In response to observations like these, the construct Harmony in Life [23], focusing on inner harmony, balance, and social relationships, has been demonstrated to complement Satisfaction with Life [24].
The affective component of SWB, defined as experienced emotions, comprises Positive
Affect and a lack of Negative Affect [25]. Positive Affect and Negative Affect do not represent
two opposites of the same spectrum, but rather distinct dimensions only weakly correlated with each other. The preponderance of Positive Affect is considered to constitute high SWB [20, 26].”

Nilsson goes on to discuss “active vs. passive activities:”  High satisfaction with one’s well-being associates with many cognitively and/or physically active activities. Nilsson discusses “activity features and SWB: ” The positive-activity model posits that the effect on SWB of activities considered to enhance SWB depends on various activity and personal features, such as activity variation, activity dosage, and social support.   Nilsson also discusses “Everyday activities and SWB:” Momentary satisfaction with well-being relates to the currently-experienced activity. Using an experience-sampling method, participants reported their current activity and rated their momentary SWB on various SWB dimensions.
Nilsson found that the use of Natural Language Processing to analyze the open-ended responses to the questionnaire was the only way to capture “activities” that are related to one’s “well-being”.  While some activities may be assumed to raise one’s feeling of well-being, there is no association of any immune system marker or biomarker with any of the activities of Nilsson, nor is there any linkage to any immune status, cycle, immune system change nor any future states.

    PNG
    media_image1.png
    1012
    998
    media_image1.png
    Greyscale

	The Examiner attempted to identify a definition for activities related to “health” and “lifestyle decisions” in the related prior art for these terms throughout the claims, particularly the independent claims. From looking at Fig 1 of Nilsson, above, many of the activities could relate to these concepts as well.  An activity related to health could be “brushing teeth” and a “Lifestyle decision” would be to go “swimming” or “yoga”.  
	In 2010 the WHO released a document titled “Global recommendations on physical activity for Health.”  This document breaks down the population into persons from 5-17 years old, from 18-64 years old, and 65+ (Introduction, and section 4.1).  Each group has slightly differing recommendations.  However these do not provide any linkage between any marker and a recommendation of an activity or a timing of an activity. This document stresses that merely identifying an activity is not sufficient to determine whether it contributes to “health” without measuring other aspects of the activity.  
	“BOX 1: Definitions of concepts used in the recommended levels of physical activity
Type of physical activity (What type). The mode of participation in physical activity. The type of physical activity can take many forms: aerobic, strength, flexibility, balance. 
Duration (For how long). The length of time in which an activity or exercise is performed. Duration is generally expressed in minutes.
Frequency (How often). The number of times an exercise or activity is performed. Frequency is generally expressed in sessions, episodes, or bouts per week.
Intensity (How hard a person works to do the activity). Intensity refers to the rate at which the activity is being performed or the magnitude of the effort required to perform an activity or exercise.
Volume (How much in total). Aerobic exercise exposures can be characterized by an interaction between bout intensity, frequency, duration, and longevity of the programme. The product of these characteristics can be thought of as volume.
Moderate-intensity physical activity. On an absolute scale, moderate intensity refers to activity that is performed at 3.0–5.9 times the intensity of rest. On a scale relative to an individual’s personal capacity, moderate-intensity physical activity is usually a 5 or 6 on a scale of 0–10.
Vigorous-intensity physical activity. On an absolute scale, vigorous intensity refers to activity that is performed at 6.0 or more times the intensity of rest for adults and typically 7.0 or more times for children and youth. On a scale relative to an individual’s personal capacity, vigorous intensity physical activity is usually a 7 or 8 on a scale of 0–10.
Aerobic activity. Aerobic activity, also called endurance activity, improves cardiorespiratory fitness. Examples of aerobic activity include: brisk walking, running, bicycling, jumping rope, and swimming.” Page 16.

	The Examiner attempted to find a unified definition of activities related to Lifestyle decisions.  Farhud, in 2015, defined Lifestyle as: 
“Lifestyle is a way used by people, groups and nations and is formed in specific geographical, economic, political, cultural and religious text. Lifestyle is referred to the characteristics of inhabitants of a region in special time and place. It includes day to day behaviors and functions of individuals in job, activities, fun and diet.  In recent decades, life style as an important factor of health is more interested by researchers. According to WHO, 60% of related factors to individual health and quality of life are correlated to lifestyle (1).” (introduction).

Farhud defines 9 concepts or key factors related to a healthy or unhealthy lifestyle: Diet and Body mass, Exercise, Sleep, Sexual behavior, substance abuse, medication abuse, application of modern technologies, recreation and study. (Fig 1). Each of these key factors describes a category encompassing many different specific activities, however, any relationship to a specific marker, or immune system status or cycle is completely absent.
Iwai et al (2000) discusses leisure-time physical activity and related lifestyle characteristics for a certain population of adults.  Activity data was classified into one of three overall categories: less active, active or inactive.  With these classifications, physiological data such as resting heart rate, and HDL cholesterol were studied, to determine whether the level of activity had an effect on those parameters.  (Tables 2 and 6).  Lifestyle factors identified by Iwai which affect health related practices, subjective sense of wellness and specific attitudes and awareness are set forth in Table 7, including : eating breakfast every day, trying to eat a variety of foods, eating few snacks, drinking mild at least every 2 days, complete salt restriction, currently non-smoking, drinking less alcohol, thinking oneself healthy, walking for 10 minutes, and being aware when the subject is less active.  Iwai found differing results for differing genders, an indication that not all activities have the same effects on all humans.	This publication does not attempt to identify any biomarkers or immune system markers, which are cyclic, and which relate to any lifestyle factor or activity.  The measurements of “heart rate” and “HLDL” are not followed over time to determine any periodicity or cycle information. 
None of these terms are well defined in the specification, nor does the specification set forth how to time the wide range of possible activities that may fall within these terms.  No markers are specifically linked to any particular lifestyle factor or health factor or well-being activities in the specification.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
The metes and bounds of claim 12 are unclear.  In claim 12, the “immune cycle” or current immune status of the subject is compared with “activity data”.  Claim 1, from which it depends does not clearly collect activity data of any kind. An activity may be recommended, but it is not performed, so no data regarding the activity exists in claim 1.  Claim 12 does not set forth what the activities are to comprise, nor what data relevant to the activity is to be collected. The metes and bounds of “the immune cycle” are unclear.  Claim 12 depends from claim 1 which requires 2 measurements of a single physiological parameter.  However the specification, at [0037-38] states that:
 “ [37] Two serial measurements can give status, that is rising markers indicate a pro-inflammatory phase, decreasing markers indicate an anti-inflammatory phase. Three or more serial measurements are required to determine the cycle (i.e. to determine at least a trough or a peak). For one-off activities such as vaccinations or single stress events, status information may be sufficient information whereas regimens or long term planned activities may require cycle related information. [38] Preferably two, three or more serial daily or near daily (such as every
second day) measurements of physiological data are taken from the subject in order to accurately resolve the immune status or cycle, its periodicity and amplitude. The frequency of the physiological data taken will depend on the variable that is being measured. If blood samples are used, the samples could be taken every day or second day or three times a week as practical or convenient to take samples. With finger prick blood samples, it may be convenient to take samples more frequently. In the case of temperature, any number of samples may be taken — particularly if a sensor device is worn on the subject. Preferably, the sample and data is taken /
obtained at the same time of the day and in the same physical state, e.g. resting, so as to avoid confounding variables relating to non-immune related variations and known diurnal variations. As an example preferable data for temperature is a basal or resting measurement at the same time of the day.”

Therefore, claim 12, dependent upon claim 1, cannot be carried out if “three or more serial measurements” are required.  The specification further describes the Immune cycle in [0096]: 
“[96] Throughout the specification, the terms "cycling" or "cycle" or “immune cycle” or variations thereof refers to a repetitive oscillation of an immune biomarker. The cycle is sinusoidal-like and the period of the wave is the time it takes to complete a cycle (i.e. in the present case, the length of time of one point in the wave of the cycle to the corresponding point in the next wave). It will be appreciated that measurements taken over half a period may be sufficient to determine the periodicity of the immune cycle in a subject. It will be appreciated that two measurements of a biomarker may be sufficient to determine the status, such as pro-inflammatory or anti- inflammatory state, of the individual which may suffice in some instances when knowledge of the periodicity of the cycle or future prediction of immune status is not required. [97] For example, the cycle biomarker changes periodically from a maximum to a minimum and back to a maximum over a given length of time which is typically about 3 days to about 15 days, more typically about 7 days to about 14 days, depending on the biomarker and the individual.”

Claim 12 fails to set forth how to take the immune cycle or status data, and compare it to “activity data” such that any further recommendation can be made as required.  Activities appear to include text based categories not easily compared to “current immune status” which is obtained from claim 1, which may be a trend analysis of two measurements.  It is entirely unclear how to apply the immune status information to the unspecified activity data to recommend any activity as required. No specific link between a result of claim 12 and a specific recommendation is set forth.  No specific indication of when a recommendation is made, and when it is not made, with the information provided. No specifics are provided as to when and why a certain activity should have its timing changed as a result of the calculations.  
The metes and bounds of claim 14 are unclear.  The term immune system marker has been addressed above.  The metes and bounds of the term “surrogate biomarker or characteristic by which the immune cycle and/or status can be identified” are completely unclear.  The term biomarker has been addressed above.  It is unclear how “surrogate biomarker” is intended to differ from “biomarker.”  It is further unclear what markers are to be measured which fall within “surrogate marker or characteristic by which the immune cycle and/or status can be identified.”  The specification at 0098 states “ Immune system markers include surrogate markers or physiological markers which result from systemic manifestations of the immune system and include temperature, heart rate and blood pressure.”  Therefore the recitation of “body temperature” in claim 1 is actually a surrogate biomarker, not merely a physiological parameter.  No specific definition clearly identified the biomarkers, surrogates or characteristics by name, SEQ ID or other specific identification which are to be measured, and no unified specific definition of “surrogate biomarker” appears to exist in the art. The prior art appears to only define surrogate biomarkers in the particular system under study.  No overall list of all surrogate biomarkers was obtained.  In 2016, one definition of “surrogate biomarkers” is provided at “On Biostatistics and Clinical Trials.” 
“A biomarker is a biologic molecule, such as a protein or gene, that is measureable in tissue, blood, or other body fluids, and is an indicator of some clinically significant condition. Biomarkers can be diagnostic, surrogate, prognostic, or predictive. Biomarkers can be very useful in clinical trials. They can be used as the inclusion criteria to identify the right patient population for the clinical study. They can be used as the efficacy endpoint (specifically the predictive biomarkers).
Surrogate Biomarkers: Biomarkers are easier to measure and can be used as screening or surrogate measures for more sophisticated, more accurate, but more cumbersome measures. For example, while the gold standard of diagnosis in oncology is a pathologic tissue review, a highly elevated prostate-specific antigen (PSA) level in the right clinical setting can be diagnostic of prostate cancer. Although the value of PSA level as a diagnostic biomarker is limited by its sensitivity and specificity, it can be an excellent surrogate biomarker for monitoring prostate cancer response to treatment. Surrogate biomarkers can be diagnostic, prognostic, or predictive. In clinical trials, the term 'surrogate endpoints' are also used. Surrogate biomarkers can be surrogate endpoints, but not all surrogate endpoints are surrogate biomarkers. For example, the imaging endpoints (e.g. MRI, CT Scan) may be used as surrogate endpoints, but they are not surrogate biomarkers.”

Dupre et al. (2018) in considering surrogate markers of the immune system in cancer, states: 
“The systemic inflammatory response is associated with survival in advanced and
localized cancers. Two categories of scores have been proposed to monitor the systemic inflammatory response, those derived from protein measurement and those based on counting inflammatory cells. This review aims to provide a critical appraisal of these 2 categories of surrogate markers.” (abstract)

	Table 2 of Dupre lists “major mediators of inflammation” including cell-derived cytokines (interleukins), chemokines, reactive oxygen species, nitric oxide, leukotrienes, plasma-derived complement (C3, C4) Kinins and certain proteases.  Dupre notes: “Cancer-related inflammation includes modulation of inflammatory cells and mediators such as cytokines and chemokines. Systemic levels of cytokines and chemokines are not routinely measured, contrary to the direct changes they trigger, providing a direct surrogate marker of expression. Several prognostic scores based on shifts in these cellular populations have been proposed, including
the modified Glasgow Prognostic Score (mGPS), neutrophil-to-lymphocyte ratio (NLR), platelet-to-lymphocyte ratio (PLR) and lymphocyte-to-monocyte ratio (LMR).” P567.
Dupre concludes that “Unfortunately, many surrogate biomarkers of inflammation are way from use in clinical routine. As demonstrated by studies about inflammation-based scores, there is a clear and independent association between inflammation and OS in patients who have cancer. The mGPS, an objective score based on CRP and albumin, is currently the more reliable and reproducible score to monitor inflammation. With the advances in immunotherapy and due to the complexity of T lymphocytes phenotyping [46], easy-to-use inflammation-based scoring systems are likely to be more employed. However, heterogeneity of studies about NLR, PLR and LMR prevents from being strongly conclusive regarding their validity and thus, these markers should be discarded. .. At a time of genomic profiling becomes more accurate, it is likely that personalized therapy will become tailored by cancer subtype classification rather than by the systemic inflammatory response. Meanwhile, the host systemic inflammatory response is as important to stage as the tumour and the mGPS is a reliable and reproducible surrogate marker of it. As it is a strong prognostic factor for overall survival in patients with operable and advanced cancer, the mGPS should be calculated routinely at the initial patient's management. It can add valuable information to choose the most appropriate treatment, especially when surgery is considered but debated (borderline resectability, concern about patient's fitness…). On the contrary, inflammatory markers based on leukocytes count are still investigational and there is no sufficient evidence to support their use in clinical practice.

 It is entirely unclear what is to be measured by this claim with respect to surrogate markers.
The metes and bounds of claim 18, 20, 22 are unclear.  Claims 18 and 20, 22 fail to set forth what markers should be assessed along what time period (hours, days, years) in order to produce a current immune status or immune cycle.
The metes and bounds of each activity listed in claims 44-50 are unclear.  These claims list activities such as a training schedule or a fitness regime,  preventive vaccination, rehabilitation, elective or non-urgent surgery, diet, supplement intake, medication intake (with a negative limitation) and “the activity relates to a general health and lifestyle.”  These claim do not specify a specific activity, linked with the measurements of any particular biomarker or immune system marker, or physiological data.  No trend analysis results are specifically linked to a recommendation of any specific activity or its timing.  Recitations such as “a training schedule” fail to specifically set forth the type of training, and the schedule.  Recitations such as “preventative vaccination” fails to identify any particular vaccine, and fails to set forth when it should  or should not be administered.  All of these categories are indefinite, including claim 51’s lifestyle and health activities as discussed previously.

Claims 1, 2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29-30, 37-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims have been heavily amended but the basis for the written description is essentially the same. Applicant’s arguments will be addressed below.
As set forth above in the claim interpretation section, the specification fails to provide adequate written description for the identified specialized functions.
The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on... In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04.
Original, amended, or new claims are each given their broadest reasonable interpretation in light of, and consistent with the written description of the invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or how the result is to be achieved. For computer-implemented inventions, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps or procedures taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed to achieve the desired results. See MPEP §§ 2163.02 and 2181, subsection IV.As set forth in MPEP 2161, 2181 and 2185, “the claims must be supported by adequate written description of the step-by-step directions, algorithms, or structures to carry out the claimed steps.”
Functional claim limitations may be adequately described if: (1) The written description adequately links or associates adequately described particular structure, material, or acts to perform the function recited; or (2) it is clear based on the facts of the application that one skilled in the art would have known what specific structure, material, or acts disclosed in the specification perform the specialized function. See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) 
Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure." Additionally, "[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999))
"Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." Additionally, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp..”  An invention described solely in terms of a method of its desired function lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. The description needed to satisfy the requirements of 35 U.S.C. 112  "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. 
Considering claims 1-52, the claimed technology of predicting immune status, predicting immune cycle information, or  predicting future immune status/ cycle determinations and making recommendations is considered in the art to be unpredictable.  The claimed invention is drawn to measuring from 1-3 sets of measurements of unspecified parameters, applying unspecified trends analysis, determining present or future immune information, and providing unspecified activity recommendations.
The level of the skill and knowledge of one skilled in the art of bioinformatics is high.  Bioinformatics combines biological and technical knowledge with skills related to computers and sophisticated data analysis.  In particular, the prior art of record relating to the claimed immune system markers, biomarkers, recommended activities, and immune status identification illustrates the unpredictable nature of the technology, and underscores the requirement for a higher level of disclosure.
For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function... See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).  This includes the particular disclosure of the algorithms, structures, or step-by step processes specifically linked to particular specialized functions in the claims. MPEP 2181: “The specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242. The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means- (or step-) plus-function claim limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See B. Braun Medical Inc., v. Abbott Laboratories, 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1900 (Fed. Cir. 1997). 

As set forth above, the specification fails to set forth adequate disclosure to take two physiological measurements of the subject including biomarkers, immune system markers, and temperature, and determine current or future immune status, current/future periodicity of an immune cycle, using “trend analysis.”  The Examiner has provided reasonable basis for questioning how to apply trend analysis to two unspecified marker measurements from these categories to make these determinations for the scope of “immune system markers,” and “biomarkers.” The term “immune system markers” does not appear to have a definite set of elements or unified definition in the prior art. Typical publications list only immune system markers relevant to the particular aspect of the immune system that is under study.  The broadest list of immune markers the Examiner could identify was in BioRad, which has a list of 440 markers.  (Biorad 2022).  However, Biorad does not classify any set of markers as “marker(s) associated with changes in the immune system…”  No biomarkers are provided outside this list of 440 immune system markers that are identified as “biomarker(s) associated with changes in the immune systems.”  “Biomarkers” definition is even more generic: “A biological molecule found in blood, other body fluids, or tissues that is a sign of a normal or abnormal process, or of a condition or disease. A biomarker may be used to see how well the body responds to a treatment for a disease or condition. Also called molecular marker and signature molecule.” (NCI Dictionaries, 2022-Of Record)  The specification fails to set forth what specific “immune system markers associated with changes in an immune system” should be measured to make the required analysis. The presence or absence or change in expression of each of the markers identified by Biorad would have to be separately tested to determine which can provide data about the immune cycle, and any immune system status, or predict a future status or cycle position. The specification fails to clearly set forth specific steps, instructions or algorithms for how to take any set, or two sets or three sets of  measurements from the subject and successfully apply “trend analysis” to achieve the stated goals. The specifics required to perform the undefined “trends analysis” are not provided by the claim or the specification as filed. The examples beginning at [0131] discuss some applications of “trend analysis” to US-CRP measurements (six of them over time), and notes that trend analysis alone is “not able to identify the individual’s immune cycle without appropriate context and analysis.”  A further calculation such as a best-fit curve calculation is required.
“[0136] The periodicity of the immune cycle can be derived from any other mathematical models as appropriate. In the present example it has been carried out by polynomial trend analysis (shown as curve 430). It will be appreciated that other analysis methods including but not limited to polynomial trend analysis, trigonometric analysis such as sign and cosine function, harmonic functions, periodic frequentation (or calculated manually by measuring the time period for one point in a wave of the cycle to the same point in the next wave, e.g. peak to peak or trough to trough or peak to trough for half a period and extending it). In short it will be appreciated that any number of mathematical models may be applied to determine a curve of best fit for the data and therefore highlight the periodicity of the subject’s immune cycle.”

Table 2 sets forth using several measurements of two separate parameters, temperature and US-CRP and extrapolations of the immune cycle.  Various other tables of single parameter information are provided, and the related figures show graphs extrapolating certain properties of those measurements and the identification of a cycle.  At [0154] the specification states: 
“[154] It can be seen that the range of the measurements of the biomarker used (Us-CRP) vary between individuals but are all within an acceptable “normal” range for the assay. The accuracy of the measurements is dependent on the choice of the marker and the sensitivity of the device and or assay used to determine the measurements. Without being limited by theory, these variations in ranges could be due to genetic or environmental factors. Regardless of the variability in the ranges of the biomarker between individuals, the immune status and or immune cycle is discernable in all individuals tested.”

The specification does not provide specific step by step guidance for how to perform this specialized function. The independent claims lack the necessary and sufficient steps required to achieve the required results.  
Further, the specification fails to set forth distinguishing markers or method steps for taking the two marker measurements and determine any future status, cycle, or periodicity of the immune system of the subject.  “Future status” determinations appear to require additional steps of inference, judgement, extrapolation or calculation beyond those obtained for current status determinations.  Future immune system determinations require complex modeling and information well beyond that set forth by claim 1, and the specification fails to provide those elements (Thackar 2010-of record).  
“Immune responses encompass a large range of temporal- (millisecond to days) and spatial (molecular to whole body) scales. It is increasingly recognized that intuitive arguments are not sufficient to make sense of this complexity. As an alternative, dynamic models are more and more frequently used to synthesize and complement empirical studies. Many dynamic models lead to valuable insights and predictions…The specific goal of a dynamic model of an infection may be to estimate certain parameters [3], to test competing hypotheses that can explain a set of observations [4,5] or to study the interplay between a pathogen and a host which can result in a progressive infection [6,7]. Immunological models consist of components representing immunological entities such as cells and cytokines, equations representing how the relationship between components changes their status, and parameters (e.g. rate constants) plugged into the equations which define the strength and timing of the relationships. Among the various mathematical frameworks employed by dynamic models (see Table 1), the deterministic (noise-free) framework is most frequently used at the cellular level. As the number of components included in a model increases, so does the number of parameters, and the value of most parameters tends to be unknown.”  

Thackar notes that subsystems of the immune response or immune system may be more easy to model, however, the scope of the claims is drawn to any or all immune system status determinations, current or future using any biomarkers or immune system markers associated with a change in immune status.  Thacker continues: “Models can be kept relatively simple by detailing a few chosen processes and abstracting others. The number of components that need to be included in the model is reduced by focusing on a sub-system such as T cell expansion or the innate immune response, or by abstracting the immune response.” Further, the analysis of the data gets more complex as more elements are analyzed. “The complexity of the models increases when they aim to capture multiple components of the immune response, which can include interactions between pathogen and host factors and the subsequent generation of specific antibody and T cell responses. The choice of mathematical description is critical in such instances due to the intricacies it can add or simplify.”  Thakar discusses qualitative v quantitative approaches: 
“The decision to use qualitative or quantitative models is based on the density of observations over time, the number of molecular or cellular players participating in a particular process and the connectivity of the regulatory network formed by these players. We note that both approaches necessitate knowledge of the causal or interaction network among components. Missing data and within-lab variations caused by the use of different experimental systems can introduce uncertainty in the determination of  causal relationships; this issue is dealt with by the techniques of reverse engineering. Observations taken at many time-points minimize the uncertainty about the behavior between the observations. The availability of frequent measurements for all or almost all the immune components one wants to model facilitates the use of quantitative modeling. The unavailability of such data guides us to use qualitative models which will inform us about the sequence of events and ultimate outcomes rather than trying to interpolate between the existing sparse observations.”  
	Thakar further notes: “Quantitative models require substantial prior knowledge and the interactions that require parameterization in these models have not yet been quantitatively characterized for most of the infections. The assumptions and estimations necessary to give values for the parameters may introduce unwanted artifacts in the model, reducing its usefulness. Since many molecular and cellular players of the immune cascades are available for a range of infectious diseases, along with the outcomes of pathogen manipulation experiments, qualitative models can be constructed for less studied infectious diseases giving us insight about the dynamic interplay arising from the complex multi-scale interactions. Qualitative models also lose their simplicity and usefulness if the number of components and interactions included in the network is too large since that dramatically increases the system’s dynamic repertoire. Various network simplification methods are available which reduce the number of components, for instance based on shortening long linear paths or collapsing alternative paths between a pair of
nodes.”  

The specification as filed fails to provide sufficient prior knowledge and pathway information required to construct a model such that the analysis of the first set of specific measured parameters (or two sets or three sets) can be applied to a “trends analysis” protocol, to determine current or future immune system status.  One of skill in the art would not be able to carry out the limitations of the claims, or the specialized functions of the claims based on the specification as filed and general knowledge of the art.  
With respect to the recommendation of an activity, or a change in timing of an activity, the specification fails to provide any link between an immune cycle, status, or position and any specific activity.  Neither the claim, nor the specification provide a specific definition of particular activities which are, or are not to be recommended.  Neither the specification nor the claim set forth a specific definition of how to recommend a timing of any encompassed activity, based on any gathered information. The specification fails to link the identification or testing of any particular marker (biomarker or immune system marker) with any specific activity, or a change in timing of any specific activity.  The specification fails to provide any boundary between when measured markers require merely the recommendation of a specific activity, or when the measured markers require changing a timing of that activity.  The specification lists a few activities such as workouts, vaccinations, tests, et al but these disclosures lack any link to a measurement of a specific marker, a determination of a future status, and lack any specific indication as to when they should or should not be recommended.  
Further with respect to the activities, the term “well-being” “health” and “lifestyle decisions” each lack a definite set of activities to be timed or scheduled by certain dependent claims.  The examiner attempted to find a definition of “well-being” related activities, and found no unified definition.  A paper by Nilsson (2022) discusses activities associated with well-being, with respect to persons with Depression.  Word clouds and tables in the paper and supplemental data offer the activities they chose to ask about in patient surveys.  In this publication SWB is “Subjective well-being.”
“Activities. Research on activities and SWB often lack a clear and elaborate definition of
what constitutes an activity [8, 12, 15, 16]. Despite this, in general, researchers regard activities
as what people spend their time doing [12] and how people behave [8]. We define activity as
anything a person does or has done during a given time span. Since we focus on examining
everyday activities, it is important to have a broad definition. The subsequent broad instruction to the participants allows them to define the concept rather than having us impose a definition on them (which is similar to how SWB is conceptualized within the SWB approach).
Subjective Well-Being (SWB). In modern psychology research, well-being and happiness are often referred to and described as SWB. Despite claims that SWB taps into hedonism and lacks some of Aristotle’s eudaimonia [17], SWB is the most reliable and researched well-being construct [18]. SWB can be briefly defined as “the level of well-being people experience according to their subjective evaluations of their lives” [19, p. 391]. SWB concerns people’s own view of their well-being and a global evaluation of people’s lives.
SWB consists of a cognitive component and an affective component [20, 21] The cognitive component (how one thinks about one’s life) is often defined as life satisfaction [20] and can be described as “a global assessment of a person’s quality of life according to his [her, or their] own chosen criteria” [20, p. 543]. However, researchers have criticized SWB and Satisfaction with Life for being too hedonistic, focusing on achievement and self-actualization [14, 17, 22]. 
In contrast, when laypeople around the globe define happiness, they emphasize harmony twice as often as they do satisfaction [22, 23]. In response to observations like these, the construct Harmony in Life [23], focusing on inner harmony, balance, and social relationships, has been demonstrated to complement Satisfaction with Life [24].
The affective component of SWB, defined as experienced emotions, comprises Positive
Affect and a lack of Negative Affect [25]. Positive Affect and Negative Affect do not represent
two opposites of the same spectrum, but rather distinct dimensions only weakly correlated with each other. The preponderance of Positive Affect is considered to constitute high SWB [20, 26].”

The Examiner attempted to identify a definition in the specification for activities related to “health” and “lifestyle decisions” and in the related prior art for these terms. From looking at Fig 1 of Nilsson, above, many of the activities could relate to these concepts as well.  An activity related to health could be “brushing teeth” and a “Lifestyle decision” would be to go “swimming” or “yoga”.  
	With respect to determining a definition of activities related to health, in 2010 the WHO released a document titled “Global recommendations on physical activity for Health.”  This document breaks down the population into persons from 5-17 years old, from 18-64 years old, and 65+ (Introduction, and section 4.1).  Each group has slightly differing ultimate recommendations about physical activities to be performed to achieve a health status or to be healthy.  However these do not provide any linkage between any marker and a recommendation of an activity or a timing of an activity. This document stresses that merely identifying an activity is not sufficient to determine whether it contributes to “health” without measuring other aspects of the activity.  
The Examiner attempted to find a unified definition of activities related to Lifestyle decisions in the specification and the prior art.  No specific limited definition was provided in the specification.  Farhud, in 2015, defined Lifestyle as: 
“Lifestyle is a way used by people, groups and nations and is formed in specific geographical, economic, political, cultural and religious text. Lifestyle is referred to the characteristics of inhabitants of a region in special time and place. It includes day to day behaviors and functions of individuals in job, activities, fun and diet.  In recent decades, life style as an important factor of health is more interested by researchers. According to WHO, 60% of related factors to individual health and quality of life are correlated to lifestyle (1).” (introduction).

Farhud defines 9 concepts or key factors related to a healthy or unhealthy lifestyle: Diet and Body mass, Exercise, Sleep, Sexual behavior, substance abuse, medication abuse, application of modern technologies, recreation and study. (Fig 1). Each of these key factors describes a group of possibly performable activities, however, any relationship to a specific marker, or immune system status or cycle is completely absent.
Iwai et al (2000) discusses leisure-time physical activity and related lifestyle characteristics for a certain population of adults.  Activity data was classified into one of three overall categories: less active, active or inactive.  With these classifications, physiological data such as resting heart rate, and HDL cholesterol were studied, to determine whether the level of activity had an effect on those parameters.  (Tables 2 and 6).  Lifestyle factors identified by Iwai which affect health related practices, subjective sense of wellness and specific attitudes and awareness are set forth in Table 7, including : eating breakfast every day, trying to eat a variety of foods, eating few snacks, drinking mild at least every 2 days, complete salt restriction, currently non-smoking, drinking less alcohol, thinking oneself healthy, walking for 10 minutes, and being aware when the subject is less active.  Iwai found differing results for differing genders, an indication that not all activities have the same effects on all humans.	This publication does not attempt to identify any biomarkers or immune system markers, which are cyclic, and which relate to any lifestyle factor or activity.  The measurements of “heart rate” and “HLDL” are not followed over time to determine any periodicity or cycle information. 
None of these terms (well-being, health, lifestyle) are well defined in the specification, nor does the specification set forth how to time the wide range of possible activities that may fall within these terms.  No markers are specifically linked to any particular lifestyle factor or health factor or well-being activities in the specification.  
The specification fails to provide a specific set of algorithms and step-by-step directions to carry out the claimed invention.  The lack of specificity as to the particular parameters, markers, trend analysis calculations, immune status judgements, and activity recommendations as recited in claim 1, is not supported by the specification.  The specification at [0098] may list some biomarkers, or some immune status markers, but the claims are not limited to those parameters.  The specification and claim 41 set forth a few types of trend analysis calculation categories, but do not specifically provide how to take the set or sets of parameter information, calculate a trend, to determine or predict anything about the immune system, or immune status, or immune cycle.  The specification sets forth a few activities however there is no particular method or algorithm provided to take the results of any current or future immune status, and then determine what activity or activities should be recommended.  The specification does not provide any particular method to take the results of any current or future immune status and then determine whether a timing of an activity should be changed.  No tabulation or lists of biomarkers, immune markers, or parameters suitable for use in the claimed method are provided in the specification.  No tabulation or lists connecting any particular immune cycle, status, or system to any specific activity or timing of an activity are provided.  No lists of “biomarkers’ or “immune system markers” that are associated which changes in the immune system are provided.
The Federal Circuit has recognized the problem of providing a sufficient disclosure for functional claiming, particularly with generic claim language, explaining that
 "The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Ariad Pharmaceuticals Inc. v. Eli & Lilly Co., 598 F.3d 1336, 1349, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010) (en banc).

The specification, as filed, fails to set forth adequate structural or algorithmic support for the functional language of the claims as identified.  The specification fails to provide the step-by-step instructions for what measurements are to be taken, under what conditions, over what time scale, and how to take those two measurements, apply “trends analysis” to make determinations of current or future immune system status, cycles, periodicity etc.  
MPEP 2181: “Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph.”
MPEP 2181: “In several Federal Circuit cases, the patentees argued that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See, e.g., Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493;et al.  Such argument was found to be unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms. ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function."); Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229 ("[C]onsideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.").”
“The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; (see also Blackboard: “(explaining that "[t]he fact that an ordinarily skilled artisan might be able to design a program to create an access control list based on the system users’ predetermined roles goes to enablement[,]" whereas "[t]he question before us is whether the specification contains a sufficiently precise description of the ‘corresponding structure’ to satisfy [pre-AIA ] section 112, paragraph 6, not whether a person of skill in the art could devise some means to carry out the recited function").”

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Applicant’s arguments for all 112 rejections, related to 112(6), 112(b) and 112(written description):
	Applicant’s arguments have been carefully considered but are not completely persuasive.  
	With respect to the arguments related to the statement of claim interpretation, and related issues under 35 USC 112(f) or 112(6th) paragraph, those arguments are not persuasive.  As set forth above, merely providing flowcharts using the same results-based language of the claims is not a description of a particular algorithm, or full set of step-by-step directions as to how to carry out each limitation of the claims.  
	The recitations pointed to in the specification with respect to 112(6th or f) rejections are not sufficient, as they do not provide the minimally sufficient set of steps and calculations required for each set of parameters, each trend analysis, each determination about an immune system and each recommendation that would constitute the required algorithms.  These citations are open ended, and are not specific limited definitions or procedures clearly linked to any claim process.
	The amendments made do not overcome these issues. 
	With respect to the rejections made under 35 USC 112(b) for 112(6th or f) issues, the examiner closely reviewed the claims and disclosure for the required limited definitions of the specialized functions, and attempted to determine what one of skill in the art would have understood those functions to require in terms of algorithms, structures or step-by-step directions, and found them lacking.  The Examiner provided basis for these rejections utilizing prior art definitions, and prior art references.  These prior art disclosures support the rejection of the claims as indefinite under 35 USC 112(f or 6th) and 35 USC 112(b).  
	With respect to the rejections made under 35 USC 112(a) for 35 USC 112(f or 6th) issues, the arguments have been considered but are not persuasive.  The disclosure fails to provide the required information to carry out each identified specialized function.  It is noted that the “surprising” discovery of Applicants as identified in the introduction at [0012] is limited to the “high sensitive CRP” or the “ultrasensitive CRP” measurements, and not all immune system markers or biomarkers.  Additionally, at [0020] the specification alludes to an “activity database” needed to make the required recommendations of activity, but the Examiner could find no such spreadsheet or database within the disclosure.
	The various lists of possible activities in the specification are not linked to any particular marker, or any particular determined immune status, (current or future) they are merely a list of possibilities.  The lists of possible biomarkers in the specification are not linked specifically to any given immune status (current or future), they are merely a list of possible biomarkers which may end up being useful.  Both “lists” are open ended, and not specific subsets of biomarkers, not specific subsets of immune system markers, not specific subsets of physiological parameters (other than body temperature). These open ended lists are not sufficient to determine the algorithmic steps required to carry out invention.   They are not lists that link a particular immune status to a specific recommendation of a particular activity, or a specific recommendation of a specific change in the timing of the activity.  
	The examiner provided basis for this rejection in various prior art publications which address the state of the art in addressing biomarkers or immune system markers, with particular restriction to healthy or non-chronically diseased patients.  The examiner provided evidence that prediction of immune status (current or future) is highly unpredictable, even using some prior art acknowledged markers which are implicated in specific immune system processes.  This unpredictability of the art leads to a requirement of a higher level of disclosure with respect to the written description of the invention.  
	MPEP 2163 states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.”  

The examiner was unable to determine any such representative number of species of the method- each term such as biomarker or immune system marker, each flavor of trend analysis, each determination of an immune status (current or future) and each generic recitation of activities to be recommended lead to an innumerable list of variations that are encompassed, and the specification does not define the whole, specific set of algorithms and procedures for any one species.
	MPEP 2163: “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.; see also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998)(holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species). 
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) 

	MPEP 2181 is directed to identification and interpretation of functional language, under 35 USC 112(f or 6th).  The Examiner followed those procedures, including determining the broadest reasonable interpretation of the claims, the level and knowledge of those skilled in the art, the level and specificity of the disclosure, and any disclosure of particular algorithms, computing structures or step-by-step procedures for carrying out any claimed specialized function.  
	“If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f)  will not apply. Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73, 66 USPQ2d 1444, 1451-52 (Fed. Cir. 2003)”

	However, the Examiner provided evidence that the rejected terms and processes do not have a sufficiently definite meaning as the name for the structure that performs the function, including broad terms and classes of elements.
	MPEP 2181: “If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). However, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007)… see also: Cardiac Pacemakers, Inc. v. St. Jude Med., Inc., 296 F.3d 1106, 1115-18, 63 USPQ2d 1725, 1731-34 (Fed. Cir. 2002) (Court interpreted the language of the "third monitoring means for monitoring the ECG signal…for activating …" to require the same means to perform both functions and the only entity referenced in the specification that could possibly perform both functions is the physician. The court held that excluding the physician, no structure accomplishes the claimed dual functions. Because no structure disclosed in the embodiments of the invention actually performs the claimed dual functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.).”
	MPEP 2181: “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f)  the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." Id.
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f)  claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. ("Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112  ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’" (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945.
	The mere reference of “trend analysis” and the names of a few types of trend analysis statistical processes is not a specific disclosure of the necessary and sufficient steps required to carry out the invention.  
	MPEP 2181: “If the specification explicitly discloses an algorithm, the sufficiency of the disclosure of the algorithm must be determined in light of the level of ordinary skill in the art. Aristocrat, 521 F.3d at 1337, 86 USPQ2d at 1241; AllVoice Computing PLC v. Nuance Commc’ns, Inc., 504 F.3d 1236, 1245, 84 USPQ2d 1886, 1893 (Fed. Cir. 2007); Intel Corp., 319 F.3d at 1366-67, 65 USPQ2d 1934, 1941 (knowledge of a person of ordinary skill in the art can be used to make clear how to implement a disclosed algorithm). The examiner should determine whether one skilled in the art would know how to program the computer to perform the necessary steps described in the specification (i.e., the invention is enabled), and that the inventor was in possession of the invention (i.e., the invention meets the written description requirement). Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242.
See Noah, 675 F.3d at 1319 (holding that "[c]omputer- implemented means-plus- function claims are indefinite unless the specification discloses an algorithm to perform the function associated with the limitation[,]" and that "[w]hen the specification discloses an algorithm that only accomplishes one of multiple identifiable functions performed by a means-plus- function limitation, the specification is treated as if it disclosed no algorithm.").
The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. For example, in Williamson, the Federal Circuit found that the term "distributed learning control module" is a means-plus- function limitation that performs three specialized functions (i.e., "receiving,", "relaying," and "coordinating"), which "must be implemented in a special purpose computer." Williamson, 792 F.3d at 1351-52. The Federal Circuit explained that "[w]here there are multiple claimed functions, as we have here, the [specification] must disclose adequate corresponding structure to perform a l of the claimed functions." Id. Yet the Federal Circuit determined that the specification "fails to disclose any structure corresponding to the ‘coordinating’ function." Id. at 1354. Specifically, the Federal Circuit found no "disclosure of an algorithm corresponding to the claimed ‘coordinating’ function," concluding that the figures in the specification relied upon by patentee as disclosing the required algorithm, instead describe "a presenter display interface" and not an algorithm corresponding to the claimed "coordinating" function. Id. at 1353-54. Accordingly, the Federal Circuit affirmed the district court’s judgment that claims containing the "distributed learning control module" limitation are invalid for indefiniteness under 35 U.S.C. 112(b). Id. at 1354.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

	Further with respect to those named types of statistical calculations, MPEP 2181 states: 
	“The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means- (or step-) plus-function claim limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See B. Braun Medical Inc., v. Abbott Laboratories, 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1900 (Fed. Cir. 1997). The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, and is also supported by the requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, that an invention must be particularly pointed out and distinctly claimed. See Medical Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1211, 68 USPQ2d 1263, 1268. For a means- (or step-) plus- function claim limitation that invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function.”

	The rejection under 35 USC 112(a) for the written description of the invention is appropriate, as pointed out in MPEP 2181:
	“When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI. Examiners should further consider whether the disclosure contains sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the full scope of the claimed invention in compliance with the enablement requirement of 35 U.S.C. 112(a). See MPEP § 2161.01, subsection III, and MPEP § 2164.08.”

	Finally, once a rejection of these types is made, the issue of Applicant’s response is provided:
	“if the applicant intends a different claim construction, the issue can be clarified early in prosecution. In response to the Office action that determined 35 U.S.C. 112(f)  was invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f)  applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function)”

	With respect to the rejections under 35 USC 112(b)- NOT related to 112(f or 6th):
	Applicant’s arguments as to the indefiniteness of certain terms or claims have been considered but are not persuasive.  The Examiner provided solid reasoning as to why the metes and bounds of the terms, limitations, or entire claims are indefinite.  This included definitions from the disclosure, and prior art disclosures related to those terms, limitations or claims.
	MPEP 2171: Two separate requirements are set forth in 35 U.S.C. 112(b)  and pre-AIA  35 U.S.C. 112, second paragraph, namely that: (A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and (B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.
The examiner sought to determine the metes and bounds of each claim, by determining the broadest reasonable interpretations of the claims, considering all of the disclosure, and considering disclosures of the same topics in the prior art.  
“To comply with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims."). Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. “
The Examiner considered whether any disclosures in the specification corresponded to the disclosures of the claims.  While it is agreed that Breadth of a claim is not Indefiniteness, the claims are required to particularly point out and distinctly claim the invention.  
“A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).”

The examiner provided reasonable basis and evidence for the rejections under this statute.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29-30, 37-52  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The claims have been significantly amended but the basis of the rejection is the same.  Applicant’s arguments will be addressed below.
As set forth previously, The MPEP at MPEP 2106.03 sets forth the steps for identifying eligible subject matter at 2106.04.
With respect to step (1): yes, the claims recite systems, methods and non-transitory computer storage media.
With respect to step  (2A)(1) The claims recite an abstract idea of receiving physiologic/ immune system measurements of a subject, analyzing that data using trends analysis, and providing a description or determination of immune status, immune cycle or periodicity, including current and future status elements.  The claims further recite a natural law, the correlation between naturally occurring biomarker expression or marker or physiological data expression of the subject, and a naturally occurring phenotype of an immune status, cycle, or periodicity. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Claims 1, 30 and 37 are independent, with essentially the same steps for the system, method, and computer program product.  The limitations of claim 1 are used here for clarity. Claims 39 and 52 are newly added independent claims with slightly rearranged limitations and are addressed separately.
	Mathematical concepts recited in claim 1, 30 and 37 include:
 “determining, based on applying trend analysis to the two or more measurements of the physiological data parameter, at least one of a current immune status or a future immune status, wherein the current immune status indicates whether the subject is currently in a pro- inflammatory phase or anti-inflammatory phase and the future immune status indicates whether the subject will be in a pro-inflammatory phase or anti-inflammatory phase at a future point in time” (mathematical concept: applying data to a set of algorithms for assessing a trend in numerical data/ alternatively, a mental step of taking the two measurements, mentally comparing them to other data regarding the immune system and those measurements, and making a determination).
“presenting at least one of: information about the current immune status, information about the future immune status, a recommendation for timing an activity based on the current immune status or a recommendation for timing an activity based on the future immune status” (mathematical concept of calculating or determining an immune status (current or future) and determining a recommendation (implied) then making the recommendations: alternatively a mental step of comparing the trend analysis data to categories of immune status, then comparing the immune status to categories of activities.)
Mathematical concepts recited in claims 39:
“determining immune cycle information of the subject, based on applying trend analysis to the two or more measurements of the physiological data parameter; wherein the determined immune cycle information includes at least one of a current immune status of the subject, a future immune status of the subject, a periodicity of an immune cycle of the subject, an amplitude of the immune cycle of the subject, a current position in the immune cycle of the subject and a predicted position in the immune cycle of the subject at a future point in time” (mathematical concept of taking trend analysis results and calculating immune cycle information, such as current or future status, periodicity, amplitude, current or future position in the immune cycle. Periodicity, cycle, and amplitude refer to certain graphing calculations).
“presenting at least one of the determined immune cycle information or a recommendation for a scheduling or a timing for an activity for the subject based on the determined immune cycle information, wherein the activity is not an activity intended to treat cancer, an autoimmune disease, a graft host disease, degenerative disease or a chronic infection.” (a mathematical concept of calculating immune cycle information, calculating a scheduling or timing of an activity, also a mental step of comparing the subject as not falling within those of the negative limitation.)
Mathematic concepts recited in claim 52:
“determining immune cycle information of the subject, based on applying trend analysis to the two or more measurements of the physiological data parameter; wherein the determined immune cycle information includes at least one of a current immune status of the subject, a future immune status of the subject, a periodicity of an immune cycle of the subject, an amplitude of the immune cycle of the subject, a current position in the immune cycle of the subject and a predicted position in the immune cycle of the subject at a future point in time;” (mathematical concept of taking all the previously listed data from claim 52 and calculating immune cycle information using “trend analysis” a type of temporal analysis calculation.)
	Natural law embraced by claim 1:
The claim receives, or measures then receives two naturally occurring measurements of at least one physiological parameter at different points in time, from a subject of naturally occurring markers, such as “immune system markers, biomarkers or body temperature” and then correlates the phenotype of an overall immune status, immune dynamics or periodicity of the immune cycle of the individual, at a current or future time.  This describes a natural occurrence of what happens in the immune system of a subject and this relationship occurs whether or not any aspect of the natural law is examined.
	Therefore, the claims explicitly recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claims 1, 30, 37, 39, 52 all recite the additional element that is not an abstract idea and are data gathering steps: Claims 1, 30, 37: “receiving two or more measurements of a physiological data parameter of a subject taken at different points in time, wherein the physiological data parameter is associated with changes in an immune system relating to at least one of an immune system markers marker associated with changes in an immune system, biomarkers a biomarker associated with changes in an immune system and [[or]] body temperature data of [[a]]the subject;” 
Claim 39: “receiving a plurality measurements of a physiological data parameter of a subject taken at different points in time, wherein the physiological data parameter is selected from at least one of an immune system marker associated with changes in an immune system, a biomarker associated with changes in an immune system and body temperature data of the subject;”
Claim 52: “receiving a plurality measurements of a physiological data parameter of a subject taken at different points in time, wherein the physiological data parameter is selected from at least one of an immune system marker associated with changes in an immune system, a biomarker associated with changes in an immune system and body temperature data of the subject; wherein the subject is a subject not suffering from cancer, an autoimmune disease, a graft host disease, degenerative disease or a chronic infection;”
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). The claim does not provide a particular additional limitation which practically applies the natural law recited in the claims.  To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Claims 1, 30, 37, 39 and 52 also recite the additional non-abstract elements relating to a computer system.  
	Claim 1 sets forth: “A system comprising: a processor; and a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform operations”
	Claim 30 sets forth: “by at least one processor” in several locations.
	Claim 37 sets forth: “A non-transitory computer-readable storage medium comprising executable code for execution by one or more processors of a first device, the executable code including instructions which, when executed by the one or more processors, cause the first device to perform:”
	Claim 39 sets forth: “A system comprising: a processor: and a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising:”
	Claim 52 sets forth: “A system comprising: a processor: and a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising:”
	These limitations are generically stated limitations to a general purpose computer or computer systems.  No non-routine computing element is claimed.  No non-routine function of a computing element is claimed.  The claims do not describe any specific computational steps by which the computer system performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29, 38, 40-51 have been analyzed with respect to 2A-2.  Dependent claims 2, 5, 12, 18, 20, 22, 38, 40-51  are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claims 7, 14, 28 are directed to additional steps of data gathering.  Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application.  Dependent claims 24, 26, 29 are directed to additional sensor limitations which relate to a computer system. These additional computer limitations do not rise to the level of a specific machine, nor do any of the limitations recite specific structures of the computer used to perform the judicial exception.
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1, 30, 37, 39 and 52: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Thackar (2010) provides receiving two or more measurements of physiological data, as do Leontovich (2012), Engel (2014) Ashdown (2013) and Brenner (1999) (all of record).  As such, the prior art recognizes that this data gathering element is routine, well understood and conventional in the art.  The specification also notes that routine sampling components, sensors, thermometers, et al. are commercially available or widely used at [0039].  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1, 30, 37, 39, 52:	the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Thackar (2010) provides receiving two or more measurements of physiological data to a computer system, as do Leontovich (2012), Engel (2014) Ashdown (2013) and Brenner (1999) (all of record).  Each of these disclose computer systems or computing elements which are able to perform the same calculations or computer processes.  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29, 38, 40-51 have been analyzed with respect to step 2B. Dependent claims 2, 5, 12, 18, 20, 22, 38, 40-51 provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  Dependent claims 7, 14, 28 relate to the data gathering discussed above.  Data gathering steps fail to rise to the level of significantly more than the exception. Dependent claims 24, 26, 29 relate to additional computer components discussed above.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, the collection of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception, which is carried out by the general purpose computers.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
NOTE: this claim is wholly a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Applicant’s arguments
	Applicant’s arguments with respect to the rejection made under 35 USC 101 have been carefully considered, but are not persuasive.
	The Examiner has carefully identified all limitations in the claims which recite a judicial exception, including abstract ideas, and a natural law.  The additional elements of the claims fail to integrate the identified judicial exception(s) into a practical application.  Further, the additional elements fail to provide significantly more than that exception(s).
“The way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception.” MPEP 2106.04(d). The elements in addition to the abstract idea are data gathering steps which provide or generate the data which are then acted upon by the abstract idea. Adding data gathering steps, which are extra-solution activity, has been determined not to integrate a judicial exception into a practical application. MPEP2106.05(g). “The term "extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim...”
In the claims, the receipt of two measurements of the physiological parameter, or taking two measurements of the physiological parameter and providing them to the system are data gathering steps which do not affect how the steps of the judicial exception(s) are performed; they provide the data which is acted upon by the abstract idea. The judicial exception(s) can act on any dataset which comprises two measurements meeting the data gathering limitations.
The listed claims set forth the added element of a computing system. As discussed
above, the computing system of these claims is recited at such a high level of generality, it can be
met by a general purpose computer system and is not considered a particular machine or
manufacture integral to the claim (MPEP 2106.05(b)). Any routine, commercially available
generic computing system would be adequate to carry out the abstract limitations and routine
computer elements acting upon the data in a manner consistent to and according to their design
are not considered to be sufficient to provide eligibility. (see, for example MPEP 2106.04(d):
Gottschalk v. Benson “‘held that simply implementing a mathematical principle on a physical
machine, namely a computer, was not a patentable application of that principle.”)
As a whole, the steps of data gathering, in combination with the abstract idea which is the
analysis of the gathered data, in the presence of a general purpose computer, remains ineligible
as the abstract idea is not integrated into a practical application by these additional limitations.
The additional elements are assessed again in step 2B, both individually and in the claim
as a whole. “the judicial exception alone cannot provide the improvement.  The improvement can be provided by one or more additional elements.  In addition, the improvement can be provided by the additional elements in combination with the recited judicial exception.” MPEP 2106.05a.
In the listed claims, the elements in addition to the abstract idea are steps of receiving
data, and a system which comprises processors. These are data gathering steps which provide or generate the data which are then acted upon by the abstract idea. These steps are generically recited, and do not provide an inventive concept, as the same steps have been routinely performed in the prior art, as evidenced by the cited prior art documents which recite steps of receiving the same type of data, and systems comprising processors and memory. As such, these cannot provide significantly more, as they are well-understood, routine and conventional steps in the field of genetics.
The listed claims provide an additional element: the use of a generic computing system.
The generic computer system is used to make the calculations and as an aid to perform the
identified mental processes all of which make up the abstract idea, or natural law. It does not require a particular machine. The computer is not changed or improved by carrying out the abstract idea. When considered in combination with the judicial exception, the elements in order
provide no more than what is well-understood, routine, conventional activity in the field, and
append routine, conventional activities known to the industry, specified at a high level of
generality.
Applicant’s arguments that the improvement to the technology is that the claimed method
as a whole generates more accurate immune system data. The steps which provide this alleged
improvement are the same steps identified as providing the abstract ideas. The improvement in the immune system data (carried out by the judicial exception) does not provide an improvement in the technology of taking measurements, sensors, or the presenting data. The measurements of the subject are the same, whether or not the judicial exception is applied. (Cleveland Clinic Foundation: using well-known or standard laboratory techniques is not sufficient to show an improvement (MPEP2106.05(a)) .
The improvement in the immune system (carried out by the judicial exception) does not require a non-conventional interaction with a specific element of a computer as was required in Enfish. The improvement in the immune system data (carried out by the judicial exception) does not improve the functionality of the computer itself. It does not improve a technology by enabling the automation of a task which previously could not be performed. as in McRo.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 12, 14, 18, 20, 22, 24, 26, 30, 37, 38-42, 50-52 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang et al (Dec 2013).
	Zhang, Y. et al. (Dec 2013) Principal trend analysis for time course data with applications in genomic medicine. The Annals of Applied Statistics vol 7 no 4, p2205-2228 and some supplemental information.
	The claims have been heavily amended however the basis of the rejection remains the same.
	Zhang is directed to applying trend analysis to data resulting from time-course studies of gene expression data.  “extracting interesting time-course patterns from a patient cohort can provide biological insights for further clinical research and patient treatment. We propose principal trend analysis to extract principal trends of time-course gene expression data from a group of patients and identify genes that make dominant contributions to the principal trends…PTA derives new insights in real biological and clinical research. We demonstrate the usefulness of PTA by applying it to longitudinal gene expression data of a circadian regulation system and burn patients…” (abstract). Circadian rhythm data represents one aspect of healthy organisms, and burn patient data is a clinical application to a given set of subjects.
“For example, given a group of genes with circadian regulation functions, we want to know their dynamic patterns and their relationships with external light signals. This is important for understanding biological mechanisms in circadian systems, which are critical for maintaining normal living for live organisms. Or in a more unsupervised setting, without preselecting a small set of genes, we want to extract underlying dominant time-course patterns and automatically identify important genes that have contributions on those significant patterns from a genome-wide longitudinal data set. This kind of statistical analysis is especially important for the research of complex diseases, which can provide a systematic view of genomic/proteomic dynamic responses. For example, in a study of host response to burn injuries, clinical investigators monitored a group of burn patients and measured their gene expression over time (www.gluegrant.org)... Unlike stationary gene expression data without consideration of time, time- course gene expression data have an additional time attribute. Traditional principal component analysis applied to stationary gene expression data matrix for multiple samples cannot be used directly in this scenario. Thus, dimension reduction methods for time-course data are needed. The method that we propose draws on ideas from the spline-based methods on time-course data analysis [Kimeldorf and Wahba (1970), Wahba (1990)] and principal component analysis for dimension reduction.” 

	With respect to claim 1, Zhang provides computer systems comprising computer programs, and computer-implemented methods.  The computer programs are provided in R-package, PTA (Principal Trend Analysis) (abstract) which are carried out on computer systems comprising routine processors, memory, in/output elements et al.. 
Zhang receives or takes at least two measurements of a physiological parameter of the subject, wherein the parameter is at least one of an immune system marker associated with changes in an immune system, a biomarker associated with changes in an immune system and body temperature data of the subject.” (sections 4, 5).  These gene expression measurements, taken repeatedly over time, were normalized, and the top 1000 genes with the highest coefficient of variation were selected.  The circadian rhythm data was obtained from a light-dark experiment using Arabidopsis thaliana, and the ATH1 genome array.  This array contains biomarkers associated with plant immunological defenses, as the entire genome is analyzed.  Multiple time course replicates are taken over 24h, and the samples were analyzed and processed to identify levels of expression using MAS (MicroArray Suite Software).  The burn patient data was obtained from a study where a cohort of burn patients were monitored and their gene expression was measured at multiple time points.  Three stages were used to divide the data: early stage, middle stage and late stage with various times after the burn incident.  The Affymetrix HU133Plus 2.0 array was used to measure the gene expression data. This is also a full genome array, which includes immune system markers and biomarkers equivalent to those of the claims. After normalization the top 100 genes with the highest coefficient of variation, are identified for study.  In this study there is no previously known set of burn-related genes.  Part of the task of the PTA is to automatically identify the subset of genes involved in burn response and extract their time-course experiments. Burn -response activities include activities performed by the immune system that are induced in response to the burn injury.  
With respect to determining current immune status information, pro/ anti-inflammatory phase, and future information, based on applying trend analysis to the measurements as recited in claim 1, Zhang applies principal trend analysis to each set of the gene expression data to determine current or future immune status, dynamics or periodicity in the circadian rhythm dataset and the burn patient datasets (separately).  Section 2 of Zhang discloses the algorithms and processes performed when applying Principal Trend Analysis (PTA) to datasets having a time component.  Section 3 explores parameters related to the PTA through simulations of time-course data, including the effects of sample size, noise, error terms, performance, outliers, smoothing penalties, and the relationship between performance and the signal-to-noise ratio.
With respect to the circadian rhythm dataset, 228 genes were pre-selected with known circadian regulation functions.  Some of these genes may represent immune system markers, or biomarkers.  Each set of genes is measured repeatedly over time. After applying PTA to this data, Zhang finds that the first two PT extract the patterns of expression with the greatest longitudinal variations.  About half of the identified genes were associated with a positive weight and the other half were associated with negative weights in the analysis.  Genes with positive weights share the same up and down directions (cycles) with the PT, while genes with negative weights share the opposite up and down directions (cycles).  
Within the burn patient dataset, no genes are preselected, and after gene expression data is normalized, the top 1000 genes with this highest coefficient of variation are selected. Genes related to the immune response to the burn injury are within the selected subset. Disclosure supporting the assertion that burn response genes include those related to the immune system is set forth at page 2224. After application of the PTA, the genes in the first Principal Trend (PT) have functions related to inflammatory responses, immune cell trafficking, cell-to-cell signaling and interaction functions.  Genes in the second PT have functions related to allograft rejection signaling, B cell development, pattern recognition, receptors in recognition of bacteria and viruses, communication between innate and adaptive immune responses, etc.  As such subsets of the top 1000 genes are equivalent to the immune system markers and/or the biomarkers required for claim 1. 
	With respect to the limitation to “presenting” information about the immune status, and/or recommendations for timing activities, Zhang presents the data regarding the current or future status, dynamics or periodicity of the immune system in graphs, tables, or text. (p2224-2226) The immune status information identified by Zhang is equivalent to the various current or future immune system classifications required by claim 1. The status information includes: functions related to inflammatory responses, immune cell trafficking, cell-to-cell signaling interaction functions, allograft rejection signaling, B cell development, pattern recognition, receptors in recognition of bacteria and viruses, communication between innate and adaptive immune responses, cellular movement, growth and proliferation functions.  One particular gene, IFIT1, was validated as a member of a critical burn response pathway. IFIT1 is also known to be synthesized in response to viral infection (an immune response marker).  Zhang concludes: “Overall, PTA characterizes the inflammatory transcriptome following a burn injury and identifies the burn-induced immunoinflammatory dysfunction and hyperinflammatory response.” (p2226). Claim 1 only requires the presentation of “at least one of” information about current immune status, information about the future status, and recommendations for current or future activities.  Zhang provides information about the current immune status of burn patients, and states that the measurement and analysis of the IFIT1 gene over time can predict a future immune status of patients with burn injury.  As such, Zhang anticipates claims 1, 30 and 37.
	With respect to claim 2, the second PT related to allograft rejection signaling would provide a recommendation as to the timing or application of a graft or an activity of applying anti-rejection medication.  Zhang also notes that the expression of IFIT1 is a key regulatory immune system regulatory element, and is often synthesized in response to viral infection.  Detection of IFIT1 would suggest scheduling medication such as anti-viral medication.  Identification of a “hyperinflammatory state” in burn patients would suggest the use of anti-inflammatory medications or topical treatments.
	With respect to claim 5, application of “medications,” determinations of “well-being” and/or “immunological health” can be the activity.
	With respect to claim 12, comparisons of the trends analysis, comparing the immune cycle/ status/ activity and generating timing recommendations are disclosed in sections 5 and 6.  The PTA can be applied to an individual subject, compared to a population, and used to generate relevant recommendations. In the Discussion, Zhang notes that “The proposed PTA focuses on a population’s time course system patterns. However, it also works when the number of subjects equals one.  If subjects are too diverse and cannot be treated as one population we can apply PTA on each subject and identify personalized longitudinal gene expression patterns and important genes.” (p2226).
	With respect to claim 14, the biomarkers are gene expression data, which can be analyzed to identify immune system status/ cycle.  IFIT1 is one example. Zhang also sets forth in the Discussion that clinical (physiological and anthropomorphic) measurements of patients should be collected and added to the process. “In clinical and biological studies, people may collect different types of data sets on the same patients or samples at multiple time points.  Those time-course data includes gene expression and protein abundance, and clinical measurements of the same patients, etc.” p2227.
	With respect to claim 18, the measurements for each system (simulation, circadian rhythm, burn patient) are each are time-dependent. Sections 3-5 and 6.
	With respect to claim 20, and 22, Zhang takes at least two, or at least three measurements of each gene / parameter/ marker to determine the current status, immune dynamics or periodicity.  This is disclosed in the time series data collected by Zhang in sections 3-6. 
	With respect to claims 24, 26, and 29, the “blood testing unit” of Zhang is equivalent to the “sensor” where the blood testing unit is employed to carry out the collection of gene expression data through hybridization, and the sensor that reads the fluorescence results.  The Blood testing unit of Zhang can include manual input of data.  “Blood samples of burn patients were collected to measure the gene expression by the Affymetrix HU133Plus 2.0 arrays.” P2223.
	Claims 30 and 37 are found at the same places as those identified for claim 1.
	With respect to claim 38, Zhang receives two or more measurements of a second physiological parameter.  Zhang chooses 1000 separate biomarker genes, each tested at least at two different timepoints (Section 5). Zhang further discloses determining the status by applying the PTA to those parameters.
	With respect to new claim 39, the differences between this independent claim and claim 1 are that “a plurality of measurements” of a physiological parameters are taken over time.  Immune cycle information is determined by applying trend analysis, and presenting the determined information, with the caveat that the recommended activity “is not an activity intended to treat cancer, an autoimmune disease, a graft host disease, degenerative disease or chronic infection.  The Burn patient dataset comprises individuals who had a burn injury: this is not within the above listed classes.  Possible activities for the burn patient that do not fit this negative limitation include anti-inflammatory treatment.  Burn injuries are not cancer, an autoimmune disease, a graft-v-host disease, degenerative disease nor are the chronic infections, so activities to treat those injuries fall outside those categories.
	With respect to new claim 40, best fit curves are applied to trend analysis data, such as in Fig 7 b.  
	With respect to new claim 41, PTA is a polynomial trend analysis.
	With respect to new claim 42, the claim sets forth receiving a plurality of measurements of a second parameter over time.  The top 1000 genes of the burn patient dataset comprise multiple measurements of 1000 separate parameters.  
	With respect to new claim 50, the activity can be the application of medication, which does not fall into the categories of the same limitation in claim 39. The Burn patient dataset comprises individuals who had a burn injury: this is not within the above listed classes.  Possible activities for the burn patient that do not fit this negative limitation include anti-inflammatory treatment.  Burn injuries are not cancer, an autoimmune disease, a graft-v-host disease, degenerative disease nor are the chronic infections, so activities to treat those injuries fall outside those categories.
	With respect to new claim 51, the activity “relates to general health and lifestyle” of the subject.  The circadian rhythm datasets relate to general health and lifestyle decisions both in A thaliana and humans.  “Circadian rhythms are biological processes that display endogenous and entrainable oscillation of about 24 hours. These rhythms are driven by a circadian clock. Circadian rhythms have been widely observed in live organisms, including plants, animals, fungi and cyanobacteria. Circadian regulations play important roles to maintain normal living of live 
organisms. In particular, disruption to rhythms in humans may result in a number of disorders, for example, bipolar disorder and sleep disorders, and in the longer term is believed to have significant adverse health consequences on peripheral organs outside the brain, particularly in the development or exacerbation of cardiovascular disease. Thus, circadian regulatory systems have attracted a lot of attention for research and provide a good example to validate our PTA approach.”
	With respect to new independent claim 52, the differences between it and claim 1 include: receiving a plurality of measurements over time of a physiological parameter, wherein the subject is not suffering from “cancer an autoimmune disease, a graft host disease, degenerative disease or chronic infection.  The presented data is limited to immune cycle information, not recommendations of activity.  Zhang obtains a plurality of measurements for each physiological parameter.  As set forth above, burn patients are not suffering from cancer, an autoimmune disease, a graft-v-host disease, degenerative disease nor do they suffer from a chronic infection.
Applicant’s arguments:
	Applicant’s arguments with respect to Zhang have been carefully considered but are not persuasive.  
	The terms such as: physiological parameter, immune system marker, biomarker, immune status (current or future), immune cycle, and specific aspects of the cycle (current or future) were rejected above as being indefinite.  For this rejection, these terms are given the broadest reasonable interpretation commensurate with the specification. 
	MPEP 2131: “A claimed invention may be rejected under 35 U.S.C. 102  when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. See, e.g., MPEP § 2114, subsections II and IV.”
 The genes identified by Zhang are all considered biomarkers, or physiological parameters.  The subset of genes identified by Zhang which relate to immune system status (current or future) are considered to fall within the “immune system marker” category. Zhang demonstrated cyclic data information as well as immune response information which fall within the categories of the immune status, or immune cycle. With respect to the type of analysis, the PTA of Zhang is a trend analysis falling within the scope of the claims. With respect to the computer systems and program, the program provided by Zhang in the R programming language to be utilized on computer systems meets this requirement. With respect to the nature of the patient or subject, there is no requirement that the subject be human. The A thaliana plants are plants, and not subjects suffering from the restricted group of diseases. Similarly the burn patients of Zhang do not fall within the restricted group where the subject is not suffering from cancer, et al. 
	MPEP 2121: “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. 

Claim(s) 1-2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29, 30, 37-43, 45, 50-52 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al (2014).
	Chen, Y-C et al. (January 2014) Non-parametric and adaptive modelling of dynamic periodicity and trend with heteroscedastic and dependent errors.  Journal of the Royal Statistical Society; Statistical methodology series B, vol 76 no 3, 651-682.
	The claims have been heavily amended.  Applicant’s arguments will be addressed below.
	Chen is directed to: “Periodicity and trend are features describing an observed sequence, and extracting these features is an important issue in many scientific fields. However, it is not an easy task for existing methods to analyze simultaneously the trend and dynamics of the periodicity such as time varying frequency and amplitude, and the adaptivity of the analysis to such dynamics and robustness to heteroscedastic dependent errors are not guaranteed. These tasks become even more challenging when there are multiple periodic components. We propose a non-parametric model to describe the dynamics of multicomponent periodicity and investigate the recently developed synchro-squeezing transform in extracting these features in the presence of a trend and heteroscedastic dependent errors. The identifiability problem of the non-parametric periodicity model is studied, and the adaptivity and robustness properties of the synchro-squeezing transform are theoretically justified in both discrete and continuous time settings. Consequently we have a new technique for decoupling the trend, periodicity and heteroscedastic, dependent error process in a general non-parametric set-up.” (abstract).
Chen applies trend analysis to determine periodicity and seasonal dynamics of an immune response to varicella and herpes zoster, as well as data from a sleep study. 
“An explicit example which we shall discuss in Section 5.1 is how the general application of varicella vaccine influences the seasonal behavior and the trend of the disease incidence, which is plotted there in Fig. 3. Periodicity and trend phenomena are not unique to disease incidence processes. For example, oscillatory patterns exist in different kinds of biomedical signals such as electrocardiogram signals, respiratory signals, blood pressure and circadian rhythm, and it is well known that the period of the oscillation varies according to time and the time varying period contains plentiful information about the underlying physiological dynamics.”
Chen provides computer systems, computer programs, and methods as set forth at Section 4, p666.  “we introduce a phenomenological non-parametric model which captures and offers a natural decomposition of the dynamic periodic components, the changing trend and the heteroscedastic dependent errors. Each of the periodic components has time varying amplitude and time varying frequency with bounded derivatives. We prove that functions in this non-parametric periodicity class are identifiable up to a ‘model bias’ of controlled order, i.e. any two different representations of a member are the same up to the model bias. To the best of our knowledge, this identifiability result is so far the first theoretical justification for non-parametric modelling of multicomponent dynamic periodicity.”
“To isolate the meaningful periodic components based on noisy observations coming from the new model, we focus attention on a data-adaptive algorithm that is referred to as the synchro-squeezing transform (SST), which was originally designed to analyze dynamic periodicity without contamination of noise or coupling with trend. We prove that the SST method provides not only adaptive and robust estimators but also an easy visualization of the dynamic periodic components. Hence, even in the presence of trend and (heteroscedastic) dependent errors, we can determine whether any hazard occurs in the incidence of disease and can obtain information about the underlying physiological dynamics based on the time varying frequency in biomedical signals… After the oscillatory components have been isolated from the time series, we can extract the trend and approximate accurately the heteroscedastic dependent errors by using the residuals obtained by subtracting from the time series the trend and periodicity estimates. Subsequently we can conduct further investigations on the error process, which are relevant in many directions including forecasting. Here we mention that the trend has not been taken into account in previous work on SST analysis of dynamic periodicity. In addition, although Thakur et al, (2013) included a random-error term in their SST analysis, they limited it to Gaussian white noise with the noise level being much smaller than the error in modelling the periodicity. By contrast, the assumptions that we make on the error process are much milder, requiring only smoothness of the modulating variance function and boundedness of the power spectrum of the stationary component. Finally, whereas existing works investigated properties of the SST in the continuous time set-up, we address the problems in both continuous and discrete time set-ups. The latter is equally relevant from the modelling viewpoint and is somewhat more important from the practical viewpoint as in reality we can observe the process only at discrete sampling time points.”

With respect to claim 1, Chen acquires complete medical records of a subset of a Taiwanese population comprising healthy and non-healthy individuals (out-patient records).  The records include physiological or anthropomorphic data including:  age, sex, vaccination schedule, incidence of varicella infection, et al. (Section 5, p671-672).  Measurements over a given time period are obtained: for the varicella and HZ dataset, from 1/1/200 to 12/31/2009.  The presence or absence of varicella or HZ are determined at each weekly timepoint for each patient.  This is the “physiological parameter” and this is an “immune system marker” or a “biomarker” as the presence of varicella or HZ is an indication of a change in an immune system response (from healthy, to anti-viral, pro-inflammatory, et al). Similarly, the identification of a vaccination event for varicella or HZ is a biomarker or immune system marker, associated with a change in the immune status, from healthy, to an inflammatory state after vaccination, then back to healthy. The trend of the incidence of varicella is shown to shift after the free vaccination program for the populations. The seasonality of the HZ time series incidence data is seen in Fig 4.  “The existence of the periodicity is supported by the fact that the occurrence of HZ in elders is a response to the T-cell mediated immunity which is weakened during winter.” P674. 
 Chen obtains weekly cumulative incidence rates of varicella and HZ for different subsets of individuals, such as subjects below the age of 10, and subjects over the age of 65.  The immune system periodicity and trends were determined by analysis of the data using the SST and TBATS algorithm (Figs 3-5).  SST is the trend analysis applied to the data, to determine information about a current immune status, current immune cycle, and to forecast future immune status information.  Fig 3 shows the seasonal component on the trend forecast plane.  Immune dynamics can be determined by the estimate śV[n].  A shift in seasonal periodicity of infection is seen when comparing periodicity before a national vaccination program, and after (p671-676).  The results of the current and periodicity of the immune response is provided (section 5). The trend of the incidence of varicella is shown to shift after the free vaccination program for the populations. The seasonality of the HZ time series incidence data is seen in Fig 4.  “The existence of the periodicity is supported by the fact that the occurrence of HZ in elders is a response to the T-cell mediated immunity which is weakened during winter.” P674. 
Chen also provides taking physiological data using sensors in section 5.2 when studying dynamic periodicity of respiratory signals and sleep stages. 
 Chen notes that “Physiological signals contain abundant information; for example, to evaluate a person’s health condition we can use information extracted from his or her electrocardiographic signals, respiratory signals, blood pressure, and so on... Many such signals are oscillatory, and the frequency (or equivalently period) is commonly used to quantify the behaviour of the oscillation. However, it is well known that the frequency, as a global quantity, cannot fully capture the oscillatory behaviour of these signals... In particular, the period between sequential heartbeats (or respiratory cycles) varies in normal subjects, which is referred to as heart rate variability .(or respiratory rate variability). Heart rate variability (or respiratory rate variability) has been shown to be related to physiological dynamics—the less variability, the more ill the subject is... Below, we provide an example of this kind to show that the instantaneous frequency of respiratory signals provides meaningful information about the underlying physiological dynamics.”
“Normally, sleep cycles between REM, shallow sleep and deep sleep, and each cycle takes about 90-110 min. By analysing the following data, we demonstrate that the Instantaneous frequency of the recorded respiratory signal determined by the SST contains sleep stage information. Standard overnight polysomnography (Alice 5, Respironics) was performed in the Sleep Center of the Chang Gung Memorial Hospital in Taoyuan, Taiwan, to document sleep parameters in four adult patients without sleep apnoea diagnosis (age 43.8 + 10.8 years). The length of sleep was 368 + 35 min. Expert physicians determined the sleep stage by reading the
recorded electroencephalogram on the basis of the criteria of Rechtschaffen and Kales (1968).
We take the sleep stage determined as the gold standard. In addition, the respiratory signal was
recorded by a thermistor measuring nasal airflow at a sampling rate 100 Hz and downsampled
to 5 Hz to speed up the analysis. We ran the SST on the respiratory signals and extracted the instantaneous frequency. A piece of typical respiratory signal and its SST are shown in Fig. 6 for reference. Note that the oscillatory pattern of the respiratory signal is not a cosine function. Wu (2013) referred to this kind of oscillatory pattern as the shape function and analysed it by the SST.  (p678, Fig 6-7).  
 
After obtaining the data of the parameter(s) over time, Chen applies SST to the data, to determine a current immune status, a current immune cycle, a current immune cycle, current immune dynamics, periodicity of the cycle, amplitude of the cycle, or position of the cycle. This is disclosed for the populations, and for individuals. This information is presented using graphs and text data.  (Fig 3-5). As such, claims 1, 30 and 37 are anticipated.  These independent claims only require presenting “any one of” the listed immune information, or recommendations.  The presentation of the current status, cycle, and periodicity meet that limitation. In the discussion section, forecasting, or predicting a future immune system status, or cycle is analyzed.  “Forecasting is another important issue in time series analysis. By extrapolating the periodic
components and trend, and extrapolating the residuals (which approximates the random-error
term) by using the Kalman filter, we can achieve short-term prediction based on the SST approach.”  SST can also apply to mixed time series data where there is a cycling pattern, and a constant period.  “The SST method can be adjusted to study periodic patterns with constant periods as well. When the period of a periodic component is a known constant, we can skip the step to estimate the instantaneous frequency ¢;,(f) by replacing its estimate ¢, in Section 3.3 with its known value. The resulting estimator is expected to be more stable and would be useful in situations where the assumption holds.” P680.
	With respect to claim 2, the increase of incidence of HZ infection in persons over 65 after implementation of the national vaccination program would lead to a recommendation as to the timing or application of a medical treatment or vaccination.  Vaccination is an activity set forth in the claims.  Or determination of an abnormal sleep stage periodicity (which affect the immune system) would lead to the suggestion of treatment of the patient with sleep apnea equipment.
	With respect to claim 5, application of medications (anti-virals, vaccines, sleep-inducing medication), determinations of well-being (sleep stages reached) and/or immunological health (presence or absence of vaccination events, or infection events) can be the scheduled activity.
	With respect to claim 7, the polysomnography equipment and the thermistors are the data gathering sensors of Chen. 
	With respect to claim 12, comparisons of the infection analysis, or sleep stage comparing the immune cycle/ status/ activity and generating recommendations are disclosed in sections 5 and 6.  The analysis can be applied to an individual subject, compared to a population, and used to generate recommendations such as recommending vaccination for elderly patients reaching 65, prior to any HZ infection identification.
	With respect to claim 14, the physiological data related to a characteristic of an immune cycle are heart rate variability, respiration, sleep cycles, medical record data regarding varicella or HZ infection/ vaccination, et al all of which can be analyzed to identify immune system status/ cycle. These are all either direct biomarkers, or surrogate biomarkers.
	With respect to claim 18, the data series are time-dependent- both the varicella infection incidence and sleep stages are time dependent variations in the physiological data. Sections 5 and 6.
	With respect to claim 20, and 22, time dependent variations include two, three or more instances of data.  This is disclosed in the time series data collected by Chen in sections 5 and 6. The two or more parameters include: heart rate variability, respiration, sleep cycles, medical record data regarding varicella or HZ infection/ vaccination. The records of the patients over a near 10 year period record the relevant presence or absence of the parameter.
	With respect to claim 24, 26 and 29, the details of the sensors which may be one or more devices, which may input manual data, and comprise at least a contact or non-contact temperature sensor, blood biomarker sensor, blood testing unit and a salivary collection unit are disclosed by Chen.  The polysomnography sensors, and the thermistor are examples of contact sensors.  The reported blood test values related to varicella or HZ infection provided indications of biomarkers as well as temperature (from the medical records).  
	With respect to claims 30 and 37 they are met at the same places as claim 1.
	With respect to new claim 38, The two or more parameters include: heart rate variability, respiration, sleep cycles, medical record data regarding varicella or HZ infection/ vaccination. The records of the patients over a near 10 year period record the relevant presence or absence of the parameter. The sleep cycle data is taken over various sleep times as recorded. The determination of the current or future status information utilizes the data as applied to the SST program, and the future status information is extrapolated from current information.
	With respect to new claim 39, the differences between this independent claim and claim 1 are that “a plurality of measurements” of a physiological parameters are taken over time.  Immune cycle information is determined by applying trend analysis, and presenting the determined information, with the caveat that the recommended activity “is not an activity intended to treat cancer, an autoimmune disease, a graft host disease, degenerative disease or chronic infection.  The subjects for the study of varicella and HZ rates are healthy, and any recommended activity such as vaccination is not intended to treat any of the listed diseases.  The subjects for the sleep study dataset comprises individuals who did not have sleep apnea and were otherwise healthy: this is not within the above listed classes.  Possible activities for the sleep study patient that do not fit this negative limitation include utilization of sleep apnea equipment.  Sleep cycle arrhythmias are not cancer, an autoimmune disease, a graft-v-host disease, degenerative disease nor are the chronic infections, so activities to treat those arrythmias fall outside those categories.
	With respect to new claim 40, best fit curves are applied to trend analysis data, such as in Fig 1-7.  
	With respect to new claim 41, SST meets at least one of the types of trend analysis.
	With respect to new claim 42, the claim sets forth receiving a plurality of measurements of a second parameter over time.  Time dependent variations include two, three or more instances of data for each parameter.  This is disclosed in the time series data collected by Chen in sections 5 and 6. The two or more parameters include: heart rate variability, respiration, sleep cycles, sleep stage, medical record data regarding varicella or HZ infection/ vaccination. The records of the patients over a near 10 year period record the relevant presence or absence of the parameter.
	With respect to new claim 43, the recommendation is not an activity intended to treat cancer, autoimmune disease, a graft host disease, degenerative disease or a chronic infection.
	With respect to new claim 45, preventative vaccination is an activity recommended in the varicella/ HZ individuals.
	With respect to new claim 50, the activity can be the application of a vaccine, or providing appropriate sleep apnea equipment, which does not fall into the categories of the same limitation in claim 39. The varicella/ HZ dataset comprises healthy individuals followed over a long period of time. This is not within the above listed classes.  The sleep study dataset comprises individuals who are healthy and do not have sleep apnea. Possible activities for the Varicella/ HZ dataset that do not fit this negative limitation include preventative vaccination.  Neither varicella status, nor HZ status nor Sleep cycle arrythmias fall within the categories of cancer, an autoimmune disease, a graft-v-host disease, degenerative disease nor are they chronic infections, so activities to treat those injuries fall outside those categories.
	With respect to new claim 51, the activity “relates to general health and lifestyle” of the subject.  The sleep study individuals who exhibit an altered sleep cycle would benefit from sleep apnea equipment, which treats the apnea and raises a sense of well-being, such as being fully rested. With respect to the varicella/ HZ dataset, preventative vaccination for unvaccinated individuals prior to the known increase in incidence that occurs seasonally relates to general health of the subjects.
	With respect to new independent claim 52, the differences between it and claim 1 include: receiving a plurality of measurements over time of a physiological parameter, wherein the subject is not suffering from “cancer, an autoimmune disease, a graft host disease, degenerative disease or chronic infection.  The presented data is limited to immune cycle information, not recommendations of activity.  Chen obtains a plurality of measurements for each physiological parameter.  As set forth above, the individuals studied for the varicella/ HZ dataset are not suffering from cancer, an autoimmune disease, a graft-v-host disease, degenerative disease nor do they suffer from a chronic infection. Similarly the sleep study individuals are not suffering from cancer, an autoimmune disease, a graft-v-host disease, degenerative disease nor do they suffer from a chronic infection.
Applicant’s arguments:
	Applicant’s arguments with respect to Chen have been carefully considered but are not persuasive.  
	The terms such as: physiological parameter, immune system marker, biomarker, immune status (current or future), immune cycle, and specific aspects of the cycle (current or future) were rejected above as being indefinite.  For this rejection, these terms are given the broadest reasonable interpretation commensurate with the specification. 
	MPEP 2131: “A claimed invention may be rejected under 35 U.S.C. 102  when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. See, e.g., MPEP § 2114, subsections II and IV.”
 The biomarkers associated with changes in the immune system status or cycle identified by Chen are both anthropometric data, and parameters such as heart rate variability, respiration, sleep cycles, sleep stage, medical record data regarding varicella or HZ infection/ vaccination.   This subset of parameters identified by Chen which relate to immune system status (current or future) are considered to fall within and be equivalent to the “immune system marker” category. Chen demonstrated cyclic data information as well as immune response information which fall within the categories of the immune status, or immune cycle. With respect to the type of analysis, the SST of Chen is a trend analysis falling within the scope of the claims. With respect to the computer systems and program, the program provided by Chen to be utilized on computer systems meets this requirement. The subjects of Chen are not suffering from the restricted group of diseases. 
	MPEP 2121: “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. 

Claim(s) 1, 2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29, 30 and 37-38 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ashdown (2013).
	Ashdown, M. et al. computer systems for treating diseases. US 2013/0151165 A1 published June 13, 2013, of record. Applicant’s effective filing date is that of the AU priority document filed 12/5/2014.
	The claims have been heavily modified, but the rejection over this reference is on the same basis.
	Ashdown is concerned with computer-implemented methods, systems and programs for analyzing a biomarker which cycles in a subject with a disease.  The analysis of the data can lead to recommendations as to treatment timing as it depends on immune system cycles (Fig 3-5).  Figure 1 illustrates a system, for carrying out the computer programs and methods, see also [0174-0192].  
	With respect to claim 1, at least two measurements of a physiological parameter of a subject are received [0176] at the system. More than one parameter can be measured, and multiple measurements can take place over time. A particular physiological parameter that is associated with changes in the immune system is C Reactive Protein (CRP).  C-reactive protein is an example of a biomarker whose expression cycles [0143].  Other biomarkers related to the immune system are set forth at [0045, 0078, 0146], which can include acute phase inflammatory markers [0228-0236], CRP, serum amyloid A, serum amyloid P, complement proteins such as c3 or c4, fibrinogen, Interleukins (IL 1, 2, 6, 10), T cell levels, TGF-B, and even body temperature [0164]. Each of these fall within the required biomarker or immune markers of claims 1, 30, 37, 39, and 52.  
	Once the data is obtained, the data is analyzed to determine the cycle, or periodicity of each parameter over the time period sampled.  
	Ashdown notes at [0098] that: “natural variations between individuals linked to factors such as their genotype, nutrition, fitness, previous and current disease status, all influence how a given individual responds to a disease state. Thus, whilst in most cases the cycle will be somewhere between 3 and 15 days (often depending on the biomarker being analysed), in some individuals this may be slightly shorter or longer. In addition, like the menstrual cycle, the length of the cycle may vary slightly within an individual due to natural variation and/or environmental factors. Thus, individual variation may at least be encountered with regard to, for example, i) the length (periodicity) of the cycle, ii) the absolute numbers of effector or regulator T cells during the cycle, or iii) the levels of acute phase inflammatory markers during the cycle. Such variation may be exaggerated in patients with advanced disease, where the patient's immune system has been challenged for a considerable length of time.”
	The computer modeling of the cycling biomarkers begins as [0174].  
	“[0176] At the central computing device 130, the measurements are received or retrieved from the data store, and analyzed to estimate a periodicity of the cycling of the biomarker; see steps 310 and 320 in FIG. 3. From the estimated periodicity of the cycling of the biomarker, the central computing device 130 then determines a preferred time to administer the therapy and sends the estimated periodicity and/or the preferred time to the measurement device 110 via the Internet 120; see steps 330 and 340 in FIG. 3. [0177] At the measurement device 110, the estimated periodicity and/or the preferred time of administration is determined; see step 230 in FIG. 2. Alternatively or additionally, the estimated periodicity, or the preferred time, or both, is sent to another computing device that is independent of the measurement device 110. [0178] Instead of relying on the analysis of the cycling of the immune system to treat the disease, the immune system can at least be partially "reset" and the emerging T cell population of interest (effector or regulator depending on the disease) can be targeted at the appropriate time in a second application…[0179] At the central computing device 130, the measurements are received or retrieved from the data store; see step 510 in FIG. 5. The central computing device 130 then analyses the measurements to estimate the timing and/or rate of the at least initial increase or decrease in amount of the biomarker; see step 520 in FIG. 5. From the estimated timing and rate, the central computing device 130 then determines a preferred time in the future to administer the therapy; see step 530. The computing device 130 then sends the estimated timing and/or rate to the measurement device 110 via the Internet 120; see step 540. Alternatively or additionally, the preferred time is sent to the measurement device.”

	The trend analysis performed by Ashdown is a Harmonic Function analysis as set forth in [0241]. Results of the Harmonic Function analysis can be presented to the user, and the results can include any one of “information about the current immune status, information about the future immune status, a recommendation for timing an activity based on the current immune status or a recommendation for timing an activity based on the future immune status” as required  by claims 1, 30 and 37.  
“the natural logarithm CRP of a patient on day i is considered a  harmonic function where the parameters (period, offset, mean, and amplitude) of the curve are unknown, and are estimated from the data. The assumptions that are necessary for having reasonable faith in the model are that: the model form is correct…[0243] This embodiment uses the natural logarithm because extensive testing suggests that otherwise, the fitting algorithm is strongly affected by observations that are unusually high. Furthermore as the CRP measurement refers to a concentration, which is constrained to be greater than zero, the log transformation is a natural one to try.[0244] The model form is non-linear. The consequence of the non-linearity is that in order to estimate the model parameters, it is necessary to nominate a starting point for each one. A consequence of this necessity is that the predicted values may depend on the initial values, especially in cases when data are sparse. In order to provide some objectivity, the present embodiment uses three start points for the period, for three separate fits of the model. This allows any disparity between the outcomes to be considered an indication of poor quality of the data. [0245] Although this embodiment uses a model form defined by a sine curve to estimate the periodicity of the cycling of the biomarker, it will be appreciated that any other suitable periodic regression techniques may be used. One example is Fourier analysis, which is suitable for applications where the measurements do not follow a symmetrical relation as a sine curve. In this case, the measurements can be fitted into a finite Fourier series, which is a sum of finite sine and cosine curves and allows higher harmonics to be considered.”

Best fit curves, trends, models of periodicity, can all be calculated [0020-0026, 0182-0192]. More than one biomarker can be analyzed [0028-29] Current and future status determinations can be made, with respect to the periodicity of the biomarker and the immune system [0047-50, 0242-0282 et al.].  Recommendations for the timing or type of treatment can be made [0027, 0046, 0142, 0144-0145, 0258-0266].  
With respect to claim 2, the analysis of trend data or future status with respect to the measurements, and a recommendation for a timing or type of a therapy, activity, or treatment are described [0027, 0046, 0142, 0144-0145, 0200-0209, 0258-0266].
	With respect to claim 5, application of medications, determinations of well-being and/or immunological health can be the scheduled activity (0103-0105, 0258-0266, 0142, 1044-145, 200-209).
	With respect to claim 7, the sensors of Ashdown can determine a body temperature [0164] accept electronic medical records, input, and blood test data (example 1), or sample data [0165]. 
	With respect to claim 12, comparisons of the various physiological parameters, are made and modeled [0174].  The analysis can be applied to one or more individual subjects [0174], compared to a population or a reference value or reference periodicity, and used to generate recommendations for treatment or a timing of a treatment of the given symptoms or diagnosis. [0174-0180, 0193-0227, 0258-0266]
	With respect to claim 14, the physiological data related to a characteristic of an immune system can include acute phase inflammatory markers, T cell levels, Interleukin levels, c-reactive protein. See also [0228].
	With respect to claim 18, the data series are time-dependent: the biomarker level is determined daily [example 1, 0174-0180, 0228-0236].
	With respect to claim 20, and 22, time dependent variations include two, three or more instances of data.  This is disclosed in the time series data collected by Ashdown in the examples, and [0174-0180, 0228-0236, 0242-0282].
	With respect to claim 24, 26 and 29, the details of the sensors which may be one or more devices, which may input manual data, and comprise at least a contact or non-contact temperature sensor, blood biomarker sensor, blood testing unit and a salivary collection unit are disclosed by Ashdown (Fig 1-5)[0174-0175]. Standard blood, urine, saliva, and sample testing is disclosed [0237-0240], point of care monitoring devices, having sensors are disclosed at [0240].  
	Claims 30 and 37 are found at the same places as the system of claim 1.
	With respect to new claim 38, two or more measurements of a second parameter taken at different points in time can be obtained, and applied to the system of claim 1, to determine a current or future immune cycle or status.  Other biomarkers related to the immune system are set forth at [0045, 0078, 0146], which can include acute phase inflammatory markers [0228-0236], CRP, serum amyloid A, serum amyloid P, complement proteins such as c3 or c4, fibrinogen, Interleukins (IL 1, 2, 6, 10), T cell levels, TGF-B, and even body temperature [0164]. Each of these fall within the required biomarker or immune markers.
Applicant’s arguments:
	Applicant’s arguments with respect to Ashdown have been carefully considered but are not persuasive.  
	The terms such as: physiological parameter, immune system marker, biomarker, immune status (current or future), immune cycle, and specific aspects of the cycle (current or future) were rejected above as being indefinite.  For this rejection, these terms are given the broadest reasonable interpretation commensurate with the specification. 
	MPEP 2131: “A claimed invention may be rejected under 35 U.S.C. 102  when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. See, e.g., MPEP § 2114, subsections II and IV.”
 The biomarkers associated with changes in the immune system status or cycle identified by Ashdown are both anthropometric data, and parameters such as biomarkers related to the immune system are set forth at [0045, 0078, 0146], which can include acute phase inflammatory markers [0228-0236], CRP, serum amyloid A, serum amyloid P, complement proteins such as c3 or c4, fibrinogen, Interleukins (IL 1, 2, 6, 10), T cell levels, TGF-B, and even body temperature [0164]..   This subset of parameters identified by Ashdown which relate to immune system status (current or future) are considered to fall within and be equivalent to the “immune system marker” category. Ashdown demonstrated cyclic/ periodic data information as well as immune response information which fall within the categories of the immune status, or immune cycle. With respect to the type of analysis, the Harmonic Function Analysis is a trend analysis falling within the scope of the claims. With respect to the computer systems and program, the program provided by Ashdown to be utilized on computer systems meets this requirement. 
	MPEP 2121: “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1672